Exhibit 10.1





U.S. $1,000,000,000

THREE-YEAR CREDIT AGREEMENT

Dated as of June 22, 2004

Among

FIRSTENERGY CORP.,
as Borrower,

THE BANKS NAMED HEREIN,
as Banks,

CITICORP USA, INC.,
as Administrative Agent,

and

CITICORP USA, INC.
BARCLAYS BANK PLC,
as Fronting Banks





CITIGROUP GLOBAL MARKETS INC.
and
BARCLAYS CAPITAL
Joint Lead Arrangers

BARCLAYS BANK PLC
Syndication Agent

JPMORGAN CHASE BANK,
KEY BANK, N.A.,
WACHOVIA BANK, NATIONAL ASSOCIATION,
Co-Documentation Agents



TABLE OF CONTENTS

                      Page  
 
  ARTICLE I        
 
  DEFINITIONS AND ACCOUNTING TERMS        
 
           
SECTION 1.01.
  Certain Defined Terms     1  
SECTION 1.02.
  Computation of Time Periods     10  
SECTION 1.03.
  Accounting Terms     10  
SECTION 1.04.
  Certain References     10  
 
           
 
  ARTICLE II        
 
  AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT        
 
           
SECTION 2.01.
  The Advances     10  
SECTION 2.02.
  Making the Advances     11  
SECTION 2.03.
  Letters of Credit     11  
SECTION 2.04.
  Fees     17  
SECTION 2.05.
  Termination or Reduction of the Commitments     18  
SECTION 2.06.
  Repayment of Advances     18  
SECTION 2.07.
  Interest on Advances     18  
SECTION 2.08.
  Additional Interest on Advances     18  
SECTION 2.09.
  Interest Rate Determination     19  
SECTION 2.10.
  Conversion of Advances     19  
SECTION 2.11.
  Prepayments     20  
SECTION 2.12.
  Increased Costs     20  
SECTION 2.13.
  Illegality     21  
SECTION 2.14.
  Payments and Computations     21  
SECTION 2.15.
  Taxes     22  
SECTION 2.16.
  Sharing of Payments, Etc.     23  
SECTION 2.17.
  Noteless Agreement; Evidence of Indebtedness     24  
 
           
 
  ARTICLE III        
 
  CONDITIONS OF LENDING AND ISSUING LETTERS OF CREDIT        
 
           
SECTION 3.01.
  Conditions Precedent to Initial Extension of Credit     24  
SECTION 3.02.
  Conditions Precedent to Each Extension of Credit     25  
SECTION 3.03.
  Conditions Precedent to Conversions     26  
SECTION 3.04.
  Conditions Precedent to Extensions of Credit        
 
  after December 31, 2005     26  
SECTION 3.04.
  Conditions Precedent to Extensions of Credit        
 
  after December 31, 2005     26  
 
           
 
  ARTICLE IV REPRESENTATIONS AND WARRANTIES 27        
 
           
SECTION 4.01.
  Representations and Warranties of the Borrower     27  
 
           
 
  ARTICLE V        
 
  COVENANTS OF THE BORROWER        
 
           
SECTION 5.01.
  Affirmative Covenants of the Borrower     29  
SECTION 5.02.
  Financial Covenants of the Borrower     31  
SECTION 5.03.
  Negative Covenants of the Borrower     32  
 
           
 
  ARTICLE VI        
 
  EVENTS OF DEFAULT        
 
           
SECTION 6.01.
  Events of Default     33  

i

                      Page  
 
  ARTICLE VII        
 
  THE AGENT        
 
           
SECTION 7.01.
  Authorization and Action     35  
SECTION 7.02.
  Agent’s Reliance, Etc.     35  
SECTION 7.03.
  CUSA, Barclays Bank PLC and Affiliates     35  
SECTION 7.04.
  Lender Credit Decision     36  
SECTION 7.05.
  Indemnification     36  
SECTION 7.06.
  Successor Agent     36  
 
           
 
  ARTICLE VIII        
 
  MISCELLANEOUS        
 
           
SECTION 8.01.
  Amendments, Etc.     36  
SECTION 8.02.
  Notices, Etc.     37  
SECTION 8.03.
  Electronic Communications     37  
SECTION 8.04.
  No Waiver; Remedies     38  
SECTION 8.05.
  Costs and Expenses; Indemnification     38  
SECTION 8.06.
  Right of Set-off     39  
SECTION 8.07.
  Binding Effect     39  
SECTION 8.08.
  Assignments and Participations     39  
SECTION 8.09.
  Governing Law     42  
SECTION 8.10.
  Consent to Jurisdiction; Waiver of Jury Trial     42  
SECTION 8.11.
  Severability     42  
SECTION 8.12.
  Entire Agreement     42  
SECTION 8.13.
  Execution in Counterparts     42  

ii

SCHEDULES AND EXHIBITS

                      Schedule I     —     List of Commitments and Lending
Offices    
Exhibit A
    —     Form of Assignment and Acceptance    
Exhibit B
    —     Form of Note    
Exhibit C
    —     Form of Notice of Borrowing    
Exhibit D
    —     Form of Letter of Credit Request    
Exhibit E
    —     Form of Opinion of Gary D. Benz, Esq.    
Exhibit F
    —     Form of Opinion of Pillsbury Winthrop LLP    
Exhibit G
    —     Form of Opinion of King & Spalding LLP    

iii

THREE-YEAR CREDIT AGREEMENT

     THREE-YEAR CREDIT AGREEMENT, dated as of June 22, 2004, among FIRSTENERGY
CORP., an Ohio corporation (the “Borrower”), the banks (the “Banks”) listed on
the signature pages hereof, Citicorp USA, Inc. (“CUSA”), as Administrative Agent
(the “Administrative Agent”) for the Lenders hereunder, CUSA, as a fronting
bank, and Barclays Bank PLC (“Barclays”), as a fronting bank.

PRELIMINARY STATEMENTS

     (1) The Borrower has requested that the Lenders establish a three-year
unsecured revolving credit facility in the amount of $1,000,000,000 in favor of
the Borrower, all of which may be used for general corporate purposes and up to
$250,000,000 may be used for the issuance of Letters of Credit.

     (2) Subject to the terms and conditions of this Agreement, the Lenders
severally, to the extent of their respective Commitments (as defined herein),
are willing to establish the requested revolving credit facility in favor of the
Borrower.

     NOW, THEREFORE, in consideration of the premises, the parties hereto agree
as follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

     SECTION 1.01. Certain Defined Terms.

     As used in this Agreement, the following terms shall have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined):

          “Account Party” has the meaning set forth in Section 2.03(a).

          “Administrative Agent” has the meaning set forth in the preamble
hereto.

     “Advance” means an advance by a Lender to the Borrower as part of a
Borrowing and refers to an Alternate Base Rate Advance or a Eurodollar Rate
Advance, each of which shall be a “Type” of Advance, subject to Conversion
pursuant to Section 2.09 or 2.10.

     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.

     “Agreement” means this Three-Year Credit Agreement, as amended, modified
and supplemented from time to time.

     “Alternate Base Rate” means, for any period, a fluctuating interest rate
per annum as shall be in effect from time to time, which rate per annum shall at
all times be equal to the higher of (i) the rate of interest announced publicly
by Citibank, N.A. in New York, New York, from time to time, as its “base rate”
and (ii) the sum of 1/2 of 1% per annum plus the Federal Funds Rate in effect
from time to time.

     “Alternate Base Rate Advance” means an Advance that bears interest as
provided in Section 2.07(a).

     “Applicable Law” means all applicable laws, statutes, treaties, rules,
codes, ordinances, regulations, permits, certificates, orders, interpretations,
licenses and permits of any Governmental Authority and judgments, decrees,
injunctions, writs, orders or like action of any court, arbitrator or other
judicial or quasi-judicial tribunal of competent jurisdiction (including those
pertaining to health, safety or the environment or otherwise).



2

     “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of an Alternate Base Rate Advance,
and such Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.

     “Applicable Margin” means, for any Alternate Base Rate Advance or any
Eurodollar Rate Advance, the interest rate per annum set forth in the relevant
row of the table below, determined by reference to the Reference Ratings from
time to time in effect:

                                                                               
                                              LEVEL 6                      
LEVEL 2                 LEVEL 4                 Reference Ratings            
LEVEL 1       Reference Ratings                 Reference Ratings              
  lower than BB+ by             Reference Ratings       lower than Level 1      
LEVEL 3       lower than Level 2       LEVEL 5       S&P and Ba1 by            
at least BBB+ by       but at least BBB by       Reference Ratings       but at
least BBB-       Reference Ratings       Moody’s or no             S&P or Baa1
by       S&P or Baa2 by       of BBB- by S&P and       by S&P or Baa3 by      
of BB+ by S&P and       Reference Ratings       BASIS FOR PRICING     Moody’s.  
    Moody’s.       Baa3 by Moody’s.       Moody’s.       Ba1 by Moody’s.      
exist.      
Applicable Margin for Eurodollar Rate Advances
      0.600 %       0.700 %       0.925 %       1.075 %       1.550 %      
1.900 %    
Applicable Margin for Alternate Base Rate Advances
      0 %       0 %       0 %       0.075 %       0.550 %       0.900 %    
Utilization Fee
      0.125 %       0.125 %       0.125 %       0.125 %       0.250 %      
0.250 %    

provided, that the Applicable Margin shall be increased by the rate per annum
set forth above in the row captioned “Utilization Fee” that corresponds to the
Reference Ratings Level used to determine the Applicable Margin during any
period in which the total amount of Outstanding Credits is greater than one-half
of the aggregate amount of the Commitments.

For purposes of the foregoing, if (i) there is a difference of one level in
Reference Ratings of S&P and Moody’s and the higher of such Reference Ratings
falls in Level 1, Level 2 or Level 4, then the higher Reference Rating will be
used to determine the pricing level (ii) there is a difference of more than one
level in Reference Ratings of S&P and Moody’s, the Reference Rating that is one
level above the lower of such Reference Ratings will be used to determine the
pricing level, unless the lower of such Reference Ratings falls in Level 6, in
which case the lower of such Reference Ratings will be used to determine the
pricing level. If there exists only one Reference Rating, such Reference Rating
will be used to determine the pricing level.

     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
in substantially the form of Exhibit A hereto.

     “ATSI” means American Transmission Systems, Inc., an Ohio corporation
wholly owned by the Borrower.

     “Available Commitment” means, for each Lender, the excess of such Lender’s
Commitment over such Lender’s Percentage of the Outstanding Credits. “Available
Commitments” shall refer to the aggregate of the Lenders’ Available Commitments
hereunder.

     “Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended from
time to time, and any Federal law with respect to bankruptcy, insolvency,
reorganization, liquidation, moratorium or similar laws affecting creditors’
rights generally.

     “Banks” has the meaning specified in the preamble hereto.

     “Barclays” has the meaning specified in the preamble hereto.



3

     “Beneficiary” means any Person designated by an Account Party to whom the
Fronting Bank is to make payment, or on whose order payment is to be made, under
a Letter of Credit.

     “Borrower” has the meaning specified in the preamble hereto.

     “Borrowing” means a borrowing consisting of simultaneous Advances of the
same Type made by each of the Lenders pursuant to Section 2.01 or Converted
pursuant to Section 2.09 or 2.10.

     “Business Day” means a day of the year on which banks are not required or
authorized to close in New York City or Akron, Ohio and, if the applicable
Business Day relates to any Eurodollar Rate Advances, on which dealings are
carried on in the London interbank market.

     “CEI” means The Cleveland Electric Illuminating Company, an Ohio
corporation.

     “Change of Control” has the meaning specified in Section 6.01(j).

     “Citibank” means Citibank, N.A. and its successors.

     “Code” means the United States Internal Revenue Code of 1986, as amended
from time to time, and the applicable regulations thereunder.

     “Commitment” means, as to any Lender, the amount set forth opposite such
Lender’s name on Schedule I hereto or, if such Lender has entered into any
Assignment and Acceptance, set forth for such Lender in the Register maintained
by the Administrative Agent pursuant to Section 8.08(c), as such amount may be
reduced pursuant to Section 2.05.

     “Consolidated Debt” means, with respect to the Borrower, at any date of
determination the aggregate Indebtedness of the Borrower and its Consolidated
Subsidiaries determined on a consolidated basis in accordance with GAAP, but
shall not include (i) Nonrecourse Indebtedness of the Borrower and any of its
Subsidiaries, (ii) the aggregate principal amount of Trust Preferred Securities
of the Borrower and its Consolidated Subsidiaries, (iii) obligations under
leases that shall have been or should be, in accordance with GAAP, recorded as
operating leases in respect of which the Borrower or any of its Consolidated
Subsidiaries is liable as a lessee, and (iv) the aggregate principal amount of
Stranded Cost Securitization Bonds of the Borrower and its Consolidated
Subsidiaries.

     “Consolidated Subsidiary” means, as to any Person, any Subsidiary of such
Person the accounts of which are or are required to be consolidated with the
accounts of such Person in accordance with GAAP.

     “Controlled Group” means all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
that, together with the Borrower and its Subsidiaries, are treated as a single
employer under Section 414(b) or 414(c) of the Code.

     “Convert”, “Conversion” and “Converted” each refers to a conversion of
Advances of one Type into Advances of another Type or the selection of a new, or
the renewal of the same, Interest Period for Eurodollar Rate Advances pursuant
to Section 2.09 or 2.10.

     “CUSA” has the meaning specified in the preamble hereto.

     “Date of Issuance” means the date of issuance by the Fronting Bank of a
Letter of Credit under this Agreement.

     “Domestic Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender, or such other office of such Lender as such Lender may from
time to time specify to the Administrative Agent.

     “Drawing” means a drawing by a Beneficiary under any Letter of Credit.



4

     “Eligible Assignee” means (i) a commercial bank organized under the laws of
the United States, or any State thereof; (ii) a commercial bank organized under
the laws of any other country that is a member of the OECD or has concluded
special lending arrangements with the International Monetary Fund associated
with its “General Arrangements to Borrow”, or a political subdivision of any
such country, provided that such bank is acting through a branch or agency
located in the United States; (iii) a finance company, insurance company or
other financial institution or fund (whether a corporation, partnership or other
entity) engaged generally in making, purchasing or otherwise investing in
commercial loans in the ordinary course of its business; (iv) the central bank
of any country that is a member of the OECD; or (v) any Bank; provided, however,
that (A) any Person described in clause (i), (ii), (iii) or (iv) above shall
also (x) have outstanding unsecured indebtedness that is rated A- or better by
S&P or A3 or better by Moody’s (or an equivalent rating by another nationally
recognized credit rating agency of similar standing if neither of such
corporations is in the business of rating unsecured indebtedness of entities
engaged in such businesses) and (y) have combined capital and surplus (as
established in its most recent report of condition to its primary regulator) of
not less than $250,000,000 (or its equivalent in foreign currency), (B) any
Person described in clause (ii), (iii) or (iv) above shall, on the date on which
it is to become a Lender hereunder, be entitled to receive payments hereunder
without deduction or withholding of any United States Federal income taxes (as
contemplated by Section 2.15(d)) and (C) any Person described in clause (i),
(ii), (iii) or (iv) above shall, in addition, be reasonably acceptable to the
Administrative Agent and the Fronting Bank.

     “Environmental Laws” means any federal, state or local laws, ordinances or
codes, rules, orders, or regulations relating to pollution or protection of the
environment, including, without limitation, laws relating to hazardous
substances, laws relating to reclamation of land and waterways and laws relating
to emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment (including, without limitation, ambient air, surface water,
ground water, land surface or subsurface strata) or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollution, contaminants, chemicals, or industrial,
toxic or hazardous substances or wastes.

     “ERISA” means the Employee Retirement Income Security Act of 1974, and the
regulations promulgated and rulings issued thereunder, each as amended, modified
and in effect from time to time.

     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

     “Eurodollar Lending Office” means, with respect to any Lender, the office
of such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Administrative Agent.

     “Eurodollar Rate” means, for the Interest Period for each Eurodollar Rate
Advance made as part of the same Borrowing, an interest rate per annum equal to
the average (rounded upward to the nearest whole multiple of 1/16 of 1% per
annum, if such average is not such a multiple) of the rates per annum at which
deposits in U.S. dollars are offered by the principal office of each of the
Reference Banks in London, England, to prime banks in the London interbank
market at 11:00 a.m. (London time) two Business Days before the first day of
such Interest Period in an amount substantially equal to such Reference Bank’s
Eurodollar Rate Advance made as part of such Borrowing and for a period equal to
such Interest Period. The Eurodollar Rate for the Interest Period for each
Eurodollar Rate Advance made as part of the same Borrowing shall be determined
by the Administrative Agent on the basis of applicable rates furnished to and
received by the Administrative Agent from the Reference Banks two Business Days
before the first day of such Interest Period, subject, however, to the
provisions of Section 2.09.

     “Eurodollar Rate Advance” means an Advance that bears interest as provided
in Section 2.07(b).

     “Eurodollar Rate Reserve Percentage” of any Lender for the Interest Period
for any Eurodollar Rate Advance means the reserve percentage applicable during
such Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal



5

reserve requirement) for such Lender with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities having a term equal to such
Interest Period.

     “Events of Default” has the meaning specified in Section 6.01.

     “Exchange Act” means the Securities Exchange Act of 1934, and the
regulations promulgated thereunder, in each case as amended and in effect from
time to time.

     “Existing Credit Agreements” means (i) the 364-Day Credit Agreement, dated
as of October 23, 2003, among the Borrower, the banks party thereto, Citibank,
as administrative agent, and Bank One, NA, as fronting bank, (ii) the Three-Year
Credit Agreement, dated as of November 30, 2001, among the Borrower, the banks
party thereto, Citibank, as administrative agent, and Bank One, NA, as fronting
bank, and (iii) the 364-Day Credit Agreement, dated as of October 23, 2003,
among Ohio Edison Company, the banks party thereto, and Citibank, as
administrative agent.

     “Expiration Date” means, with respect to a Letter of Credit, its stated
expiration date.

     “Extension of Credit” means the making of any Advance or the issuance or
amendment (including, without limitation, an extension or renewal) of a Letter
of Credit.

     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upward to the nearest whole multiple of
1/100 of 1% per annum, if such average is not such a multiple) of the quotations
for such day on such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by it.

     “Fee Letter” means that certain letter agreement, dated May 10, 2004, among
the Borrower, CUSA, Citigroup Global Markets Inc., Barclays and Barclays
Capital.

     “FirstEnergy Debt to Capitalization Ratio” means with respect to any fiscal
quarter of the Borrower the ratio of Consolidated Debt on the last day of such
fiscal quarter to Total Capitalization on the last day of such fiscal quarter.

     “FirstEnergy Fixed Charge Ratio” means with respect to any fiscal quarter
the ratio of (i) the sum of (A) consolidated net income before extraordinary
items of the Borrower and its Consolidated Subsidiaries for the twelve-month
period ended on the last day of such fiscal quarter, plus (B) depreciation,
amortization, dividends paid on preferred stock of subsidiaries, interest
expense, amounts paid on Trust Preferred Securities and Federal income taxes
deducted in determining such net income, plus (C) the interest element of rental
payments deducted in determining such net income under operating lease
obligations of the Borrower and its Consolidated Subsidiaries during such
twelve-month period, plus (D) all other non-cash charges constituting operating
expenses deducted in determining such net income to (ii) the sum of (A) all
interest expense (excluding the amount of any allowance for funds used during
construction and amounts paid on Trust Preferred Securities) in respect of
Indebtedness of the Borrower and its Consolidated Subsidiaries during such
twelve-month period, plus (B) the interest element of rental payments deducted
in determining net income under operating lease obligations of the Borrower and
its Consolidated Subsidiaries during such twelve-month period.

     “First Mortgage Indenture” means, with respect to any Significant
Subsidiary, an indenture or similar instrument pursuant to which such Person may
issue bonds, notes or similar instruments secured by a lien on all or
substantially all of such Person’s fixed assets.

     “Fronting Bank” means CUSA, Barclays and/or any other Lender having a
long-term credit rating acceptable to the Borrower that delivers an instrument
in form and substance satisfactory to the Borrower and the Administrative Agent
whereby such other Lender agrees to act as “Fronting Bank” hereunder.

     “Fronting Bank Fee Letter” has the meaning specified in Section 3.01(b).



6

     “GAAP” means generally accepted accounting principles in the United States
in effect from time to time.

     “Governmental Action” means all authorizations, consents, approvals,
waivers, exceptions, variances, orders, licenses, exemptions, publications,
filings, notices to and declarations of or with any Governmental Authority
(other than routine reporting requirements the failure to comply with which will
not affect the validity or enforceability of any Loan Document or have a
material adverse effect on the transactions contemplated by any Loan Document or
any material rights, power or remedy of any Person thereunder or any other
action in respect of any Governmental Authority).

     “Governmental Authority” means any Federal, state, county, municipal,
foreign, international, regional or other governmental authority, agency, board,
body, instrumentality or court.

     “Hostile Acquisition” means any Target Acquisition (as defined below)
involving a tender offer or proxy contest that has not been recommended or
approved by the board of directors (or similar governing body) of the Person
that is the subject of such Target Acquisition prior to the first public
announcement or disclosure relating to such Target Acquisition. As used in this
definition, the term “Target Acquisition” means any transaction, or any series
of related transactions, by which any Person directly or indirectly (i) acquires
all or substantially all of the assets or ongoing business of any other Person,
whether through purchase of assets, merger or otherwise, (ii) acquires (in one
transaction or as the most recent transaction in a series of transactions)
control of at least a majority in ordinary voting power of the securities of any
such Person that have ordinary voting power for the election of directors or
(iii) otherwise acquires control of more than a 50% ownership interest in any
such Person.

     “Indebtedness” of any Person means at any date, without duplication,
(i) all obligations of such Person for borrowed money, or with respect to
deposits or advances of any kind, or for the deferred purchase price of property
or services, (ii) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (iii) all obligations of such Person upon which
interest charges are customarily paid, (iv) all obligations under leases that
shall have been or should be, in accordance with GAAP, recorded as capital
leases in respect of which such Person is liable as lessee, (v) liabilities in
respect of unfunded vested benefits under Plans, (vi) withdrawal liability
incurred under ERISA by such Person or any of its affiliates to any
Multiemployer Plan, (vii) reimbursement obligations of such Person (whether
contingent or otherwise) in respect of letters of credit, bankers acceptances,
surety or other bonds and similar instruments, (viii) all Indebtedness of others
secured by a Lien on any asset of such Person, whether or not such Indebtedness
is assumed by such Person and (ix) obligations of such Person under direct or
indirect guaranties in respect of, and obligations (contingent or otherwise) to
purchase or otherwise acquire, or otherwise to assure a creditor against loss in
respect of, indebtedness or obligations of others of the kinds referred to
above.

     “Interest Period” means, for each Eurodollar Rate Advance made as part of
the same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Advance into such Eurodollar Rate
Advance and ending on the last day of the period selected by the Borrower
pursuant to the provisions below and, thereafter, each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below. The duration of each such Interest Period shall be one, two or
three weeks or one, two, three or six months, in each case as the Borrower may
select by notice to the Administrative Agent pursuant to Section 2.02(a) or
Section 2.10(a); provided, however, that:

          (i) the Borrower may not select any Interest Period that ends after
the Termination Date;

          (ii) Interest Periods commencing on the same date for Advances made as
part of the same Borrowing shall be of the same duration;

          (iii) no more than five different Interest Periods shall apply to
outstanding Eurodollar Rate Advances on any date of determination; and

          (iv) whenever the last day of any Interest Period would otherwise
occur on a day other than a Business Day, the last day of such Interest Period
shall be extended to occur on the next succeeding Business Day, provided, that
if such extension would cause the last day of such



7

Interest Period to occur in the next following calendar month, the last day of
such Interest Period shall occur on the next preceding Business Day.

     “L/C Commitment Amount” equals $250,000,000, as the same may be reduced
permanently from time to time pursuant to Section 2.05 hereof, minus, on any
date of determination, the Other Letter of Credit Liabilities existing on such
date.

     “Lenders” means the Banks listed on the signature pages hereof and each
Eligible Assignee that shall become a party hereto pursuant to Section 8.08.

     “Letter of Credit” has the meaning set forth in Section 2.03(a).

     “Letter of Credit Cash Cover” has the meaning specified in Section 6.01.

     “Letter of Credit Request” has the meaning set forth in Section 2.03(d).

     “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset.
For the purposes of this Agreement, a Person or any of its Subsidiaries shall be
deemed to own, subject to a Lien, any asset that it has acquired or holds
subject to the interest of a vendor or lessor under any conditional sale
agreement, capital lease or other title retention agreement relating to such
asset.

     “Loan Documents” means this Agreement, any Note, the Fee Letter and the
Fronting Bank Fee Letter.

     “Majority Lenders” means, at any time prior to the Termination Date,
Lenders having in the aggregate at least 51% of the Commitments (without giving
effect to any termination in whole of the Commitments pursuant to Section 6.01)
and at any time on or after the Termination Date, Lenders having at least 51% of
the then aggregate Outstanding Credits of the Lenders; provided, that for
purposes hereof, neither the Borrower, nor any of its Affiliates, if a Lender,
shall be included in (i) the Lenders having such amount of the Commitments or
the Advances or (ii) determining the total amount of the Commitments or the
Outstanding Credits.

     “Margin Stock” has the meaning assigned to that term in Regulation U issued
by the Board of Governors of the Federal Reserve System, and as amended and in
effect from time to time.

     “Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

     “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

     “Nonrecourse Indebtedness” means any Indebtedness that finances the
acquisition, development, ownership or operation of an asset in respect of which
the Person to which such Indebtedness is owed has no recourse whatsoever to the
Borrower or any of its Affiliates other than:



  (i)   recourse to the named obligor with respect to such Indebtedness (the
“Debtor”) for amounts limited to the cash flow or net cash flow (other than
historic cash flow) from the asset; and     (ii)   recourse to the Debtor for
the purpose only of enabling amounts to be claimed in respect of such
Indebtedness in an enforcement of any security interest or lien given by the
Debtor over the asset or the income, cash flow or other proceeds deriving from
the asset (or given by any shareholder or the like in the Debtor over its shares
or like interest in the capital of the Debtor) to secure the Indebtedness, but
only if the extent of the recourse to the Debtor is limited solely to the amount
of any recoveries made on any such enforcement; and     (iii)   recourse to the
Debtor generally or indirectly to any Affiliate of the Debtor, under any form of
assurance, undertaking or support, which recourse is limited to a claim for
damages (other than liquidated damages and damages required to be calculated in
a specified way) for a breach of an obligation (other than a payment obligation
or an obligation to comply or



8



      to procure compliance by another with any financial ratios or other tests
of financial condition) by the Person against which such recourse is available.

     “Note” means any promissory note issued at the request of a Lender pursuant
to Section 2.17 in the form of Exhibit B hereto.

     “Notice of Borrowing” has the meaning specified in Section 2.02(a).

     “OECD” means the Organization for Economic Cooperation and Development.

     “Other Letter of Credit Liabilities” means, on any date of determination,
an amount equal to (i) the aggregate “Stated Amount” of all issued but undrawn
“Letters of Credit” outstanding under the 2003 364-Day Credit Agreement on such
date plus (ii) the aggregate amount of “Reimbursement Obligations” outstanding
under the 2003 364-Day Credit Agreement on such date (exclusive of
“Reimbursement Obligations” which, on such date of determination, are repaid
with the proceeds of “Advances” made under the 2003 364-Day Credit Agreement).
As used in this definition, the terms “Stated Amount,” “Letters of Credit,”
“Reimbursement Obligations” and “Advances” shall have the respective meanings
set forth for such terms in the 2003 364-Day Credit Agreement.

     “Other Taxes” has the meaning specified in Section 2.15(b).

     “Outstanding Credits” means, on any date of determination, an amount equal
to (i) the aggregate principal amount of all Advances outstanding on such date
plus (ii) the aggregate Stated Amount of all issued but undrawn Letters of
Credit outstanding on such date plus (iii) the aggregate amount of Reimbursement
Obligations outstanding on such date (exclusive of Reimbursement Obligations
that, on such date of determination, are repaid with the proceeds of Advances
made in accordance with Section 2.03 (g) and (h), to the extent the principal
amount of such Advances is included in the determination of the aggregate
principal amount of all outstanding Advances as provided in clause (i) of this
definition). The “Outstanding Credits” of a Lender on any date of determination
shall be an amount equal to the outstanding Advances made by such Lender plus
the amount of such Lender’s participatory interest in outstanding Letters of
Credit and Reimbursement Obligations included in the definition of “Outstanding
Credits”.

     “Payment Date” means the date on which payment of a Drawing is made by the
Fronting Bank.

     “PBGC” means the Pension Benefit Guaranty Corporation and any entity
succeeding to any or all of its functions under ERISA.

     “Percentage” means, in respect of any Lender on any date of determination,
the percentage obtained by dividing such Lender’s Commitment on such day by the
total of the Commitments on such day, and multiplying the quotient so obtained
by 100%.

     “Person” means an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.

     “Plan” means, at any time, an employee pension benefit plan that is covered
by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code and is either (i) maintained by a member of the
Controlled Group for employees of a member of the Controlled Group or
(ii) maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
a member of the Controlled Group is then making or accruing an obligation to
make contributions or has within the preceding five plan years made
contributions.

     “PPC” means Pennsylvania Power Company, a Pennsylvania corporation.

     “Reference Banks” means Citibank and Barclays, and any Lender designated as
a successor or replacement Reference Bank pursuant to Section 2.09(a).

     “Reference Ratings” means the ratings assigned by S&P and Moody’s to the
senior unsecured non-credit enhanced debt of the Borrower.



9

     “Register” has the meaning specified in Section 8.08(c).

     “Reimbursement Obligation” means the absolute and unconditional obligation
of the Borrower to reimburse the Fronting Bank for any Drawing pursuant to
Section 2.03(h).

     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., or any successor thereto.

     “SEC” means the United States Securities and Exchange Commission or any
successor thereto.

     “SEC Order” means the order of the SEC that authorizes the Borrower to
obtain Extensions of Credit until December 31, 2005 and to perform its
obligations under this Agreement.

     “Significant Subsidiaries” means (i) each regulated energy Subsidiary of
the Borrower, including, but not limited to, CEI, Ohio Edison Company, PPC, TEC,
ATSI, Jersey Central Power & Light Company, Metropolitan Edison Company,
Pennsylvania Electric Company and MARBEL Energy Corporation, and any successor
to any of them, and (ii) each other Subsidiary of the Borrower the annual
revenues of which exceed $100,000,000 or the total assets of which exceed
$50,000,000.

     “Stated Amount” means the maximum amount available to be drawn by a
Beneficiary under a Letter of Credit.

     “Stranded Cost Securitization Bonds” means any instruments, pass-through
certificates, notes, debentures, certificates of participation, bonds,
certificates of beneficial interest or other evidences of indebtedness or
instruments evidencing a beneficial interest that are secured by or otherwise
payable from non-bypassable cent per kilowatt hour charges authorized pursuant
to an order of a state commission regulating public utilities to be applied and
invoiced to customers of such utility. The charges so applied and invoiced must
be deducted and stated separately from the other charges invoiced by such
utility against its customers.

     “Subsidiary” means, with respect to any Person, any corporation or other
entity of which securities or other ownership interests having ordinary voting
power to elect a majority of the Board of Directors or other persons performing
similar functions are at the time directly or indirectly owned by such a Person,
or one or more Subsidiaries, or by such Person and one or more of its
Subsidiaries.

     “Supplemental SEC Order” means the order of the SEC that authorizes the
Borrower to obtain Extensions of Credit after December 31, 2005 and through the
Termination Date and to perform its obligations under this Agreement.

     “Taxes” has the meaning specified in Section 2.15(a).

     “TEC” means The Toledo Edison Company, an Ohio corporation.

     “Termination Date” means June 22, 2007, or the earlier date of termination
in whole of the Commitments pursuant to Section 2.05 or Section 6.01 hereof.

     “Termination Event” means (i) a Reportable Event described in Section 4043
of ERISA and the regulations issued thereunder (other than a Reportable Event
not subject to the provision for 30-day notice to the PBGC under such
regulations), or (ii) the withdrawal of any member of the Controlled Group from
a Plan during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, or (iii) the filing of a notice of intent to
terminate a Plan or the treatment of a Plan amendment as a termination under
Section 4041 of ERISA, or (iv) the institution of proceedings to terminate a
Plan by the PBGC, or (v) any other event or condition that might constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan.

     “Total Capitalization” means, with respect to the Borrower at any date of
determination the sum, without duplication, of (i) Consolidated Debt of the
Borrower, (ii) consolidated equity of the common stockholders of the Borrower
and its Consolidated Subsidiaries, (iii) consolidated equity of the preference
stockholders of the Borrower and its Consolidated Subsidiaries, and (iv) the
aggregate principal amount of Trust Preferred Securities.



10

     “Trust Preferred Securities” means (i) the issued and outstanding preferred
securities of Cleveland Electric Financing Trust I, JCP&L Capital L.P., Met-Ed
Capital Trust and Pennsylvania Electric Capital Trust and (ii) any other
securities, however denominated, (a) issued by the Borrower or any Consolidated
Subsidiary of the Borrower, (b) that are not subject to mandatory redemption or
the underlying securities, if any, of which are not subject to mandatory
redemption, (c) that are perpetual or mature no less than 30 years from the date
of issuance, (d) the indebtedness issued in connection with which, including any
guaranty, is subordinate in right of payment to the unsecured and unsubordinated
indebtedness of the issuer of such indebtedness or guaranty, and (e) the terms
of which permit the deferral of the payment of interest or distributions thereon
to a date occurring after the Termination Date.

     “2003 364-Day Credit Agreement” means the 364-Day Credit Agreement, dated
as of October 23, 2003, as amended, modified and supplemented from time to time,
among the Borrower, the lenders party thereto and Citibank, as administrative
agent for such lenders.

     “Type” has the meaning assigned to that term in the definition of “Advance”
when used in such context.

     “Unfunded Vested Liabilities” means, with respect to any Plan at any time,
the amount (if any) by which (i) the present value of all vested nonforfeitable
benefits under such Plan exceeds (ii) the fair market value of all Plan assets
allocable to such benefits, all determined as of the then most recent valuation
date for such Plan, but only to the extent that such excess represents a
potential liability of a member of the Controlled Group to the PBGC or the Plan
under Title IV of ERISA.

     “Unmatured Default” means any event that, with the giving of notice or the
passage of time, or both, would constitute an Event of Default.

     SECTION 1.02. Computation of Time Periods.

     In this Agreement in the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including” and
the words “to” and “until” each means “to but excluding”.

     SECTION 1.03. Accounting Terms.

     All accounting terms not specifically defined herein shall be construed in
accordance with GAAP consistent with those applied in the preparation of the
financial statements referred to in Section 4.01(g) hereof.

     SECTION 1.04. Certain References.

     Unless otherwise indicated, references in this Agreement to articles,
sections, paragraphs, clauses, schedules and exhibits are to the same contained
in or attached to this Agreement.

ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

     SECTION 2.01. The Advances.

     Each Lender severally agrees, on the terms and conditions hereinafter set
forth, to make Advances to the Borrower in U.S. dollars only from time to time
on any Business Day during the period from the date hereof until the Termination
Date in an aggregate amount not to exceed at any time outstanding the Available
Commitment of such Lender. Each Borrowing shall be in an aggregate amount not
less than $5,000,000 or an integral multiple of $1,000,000 in excess thereof and
shall consist of Advances of the same Type and, in the case of Eurodollar Rate
Advances, having the same Interest Period made or Converted on the same day by
the Lenders ratably according to their respective Commitments. Within the limits
of each Lender’s Available Commitment and subject to the conditions set forth in
Article III and the other terms and conditions hereof, the Borrower may from
time to time borrow, prepay pursuant to Section 2.11 and reborrow under this
Section 2.01; provided, that in no case shall any Lender be required to make an
Advance hereunder if (i) the amount of such Advance would exceed such Lender’s
Available Commitment or (ii) the making of such Advance, together with the
making of the other Advances constituting part of the same



11

Borrowing, would cause the total amount of all Outstanding Credits to exceed the
aggregate amount of the Commitments.

     SECTION 2.02. Making the Advances.

     (a) Each Borrowing shall be made on notice, given (i) in the case of a
Borrowing comprising Eurodollar Rate Advances, not later than 11:00 a.m. (New
York time) on the third Business Day prior to the date of the proposed
Borrowing, and (ii) in the case of a Borrowing comprising Alternate Base Rate
Advances, not later than 11:00 a.m. (New York time) on the date of the proposed
Borrowing, by the Borrower to the Administrative Agent, which shall give to each
Lender prompt notice thereof. Each such notice of a Borrowing (a “Notice of
Borrowing”) by the Borrower shall be by telecopier or cable, in substantially
the form of Exhibit C hereto, specifying therein the requested (A) date of such
Borrowing, (B) Type of Advances to be made in connection with such Borrowing,
(C) aggregate amount of such Borrowing, and (D) in the case of a Borrowing
comprising Eurodollar Rate Advances, the initial Interest Period for each such
Advance, which Borrowing shall be subject to the limitations stated in the
definition of “Interest Period” in Section 1.01. Each Lender shall, before 1:00
p.m. (New York time) on the date of such Borrowing, make available for the
account of its Applicable Lending Office to the Administrative Agent at its
address referred to in Section 8.02, in same day funds, such Lender’s ratable
portion (according to the Lenders’ respective Commitments) of such Borrowing.
After the Administrative Agent’s receipt of such funds and upon fulfillment of
the applicable conditions set forth in Article III, the Administrative Agent
will make such funds available to the Borrower at the Administrative Agent’s
aforesaid address.

     (b) Each Notice of Borrowing delivered by the Borrower shall be irrevocable
and binding on the Borrower. In the case of any Notice of Borrowing delivered by
the Borrower requesting Eurodollar Rate Advances, the Borrower shall indemnify
each Lender against any loss, cost or expense incurred by such Lender as a
result of any failure by the Borrower to fulfill on or before the date specified
in such Notice of Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss (including loss of anticipated profits),
cost or expense incurred by reason of the liquidation or redeployment of
deposits or other funds acquired by such Lender to fund the Advance to be made
by such Lender as part of such Borrowing when such Advance, as a result of such
failure, is not made on such date.

     (c) Unless the Administrative Agent shall have received written notice via
facsimile transmission from a Lender prior to (A) 5:00 p.m. (New York time) one
Business Day prior to the date of a Borrowing comprising Eurodollar Rate
Advances or (B) 12:00 noon (New York time) on the date of a Borrowing comprising
Base Rate Advances that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, at (i) in the case of the
Borrower, the interest rate applicable at the time to Advances made in
connection with such Borrowing and (ii) in the case of such Lender, the Federal
Funds Rate. If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s
Advance as part of such Borrowing for purposes of this Agreement.

     (d) The failure of any Lender to make the Advance to be made by it as part
of any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

     SECTION 2.03. Letters of Credit.

     (a) Agreement of Fronting Bank. Subject to the terms and conditions of this
Agreement, the Fronting Bank agrees to issue and amend (including, without
limitation, to extend or renew) for the account of the Borrower or any
Subsidiary thereof (each such Person, an “Account Party”) one or more standby
letters of credit (individually, a “Letter of Credit” and collectively, the
“Letters of Credit”) from and including the date hereof to the Termination Date,
up to a maximum aggregate Stated Amount at any one time outstanding equal to the
L/C Commitment Amount minus Reimbursement Obligations outstanding at such time,
each having an Expiration Date of no later than the



12

earlier of (x) the Termination Date and (y) the date occurring 364 days after
the Date of Issuance of such Letter of Credit; provided, however, that the
Fronting Bank will not issue or amend a Letter of Credit if, immediately
following such issuance or amendment, (i) the Stated Amount of such Letter of
Credit would (A) exceed the Available Commitments or (B) when aggregated with
(1) the Stated Amounts of all other outstanding Letters of Credit and (2) the
outstanding Reimbursement Obligations, exceed the L/C Commitment Amount, or
(ii) the total amount of all Outstanding Credits would exceed the aggregate of
the Commitments. Letters of Credit shall be denominated in U.S. dollars only.

     (b) Termination. The terms of each Letter of Credit shall permit unilateral
termination of such Letter of Credit by the Fronting Bank on not less than
30 days’ notice to the Beneficiary thereof. The Fronting Bank shall not
terminate any Letter of Credit, however, except upon the occurrence and during
the continuation of an Event of Default, and then the Fronting Bank shall
terminate such Letter of Credit if (i) instructed to do so by the Administrative
Agent, acting with the consent of, or upon the request of, the Majority Lenders
or (ii) the Borrower shall have failed to provide the cash collateral, if any,
required in respect of outstanding undrawn Letters of Credit upon an Event of
Default. Each Letter of Credit shall also provide that upon its receipt of
notice of such unilateral early termination, the Beneficiary thereof shall be
entitled to make a Drawing for the Stated Amount thereof prior to the effective
date of such early termination.

     (c) Forms. Each Letter of Credit shall be in a form customarily used by the
Fronting Bank or in such other form as has been approved by the Fronting Bank.
At the time of issuance or amendment, subject to the terms and conditions of
this Agreement, the amount and the terms and conditions of each Letter of Credit
shall be subject to approval by the Fronting Bank and the Borrower.

     (d) Notice of Issuance; Application. The Borrower shall give the Fronting
Bank and the Administrative Agent written notice (or telephonic notice confirmed
in writing) at least one Business Day prior to the requested Date of Issuance of
a Letter of Credit, such notice to be in substantially the form of Exhibit D
hereto (a “Letter of Credit Request”). The Borrower shall also execute and
deliver such customary letter of credit application forms as requested from time
to time by the Fronting Bank. Such application forms shall indicate the identity
of the Account Party and that the Borrower is the “Applicant” or shall otherwise
indicate that the Borrower is the obligor in respect of any Letter of Credit to
be issued thereunder. If the terms or conditions of the application forms
conflict with any provision of this Agreement, the terms of this Agreement shall
govern.

     (e) Issuance. Provided the Borrower has given the notice prescribed by
Section 2.03(d) and subject to the other terms and conditions of this Agreement,
including the satisfaction of the applicable conditions precedent set forth in
Article III, the Fronting Bank shall issue the requested Letter of Credit on the
requested Date of Issuance as set forth in the applicable Letter of Credit
Request for the benefit of the stipulated Beneficiary and shall deliver the
original of such Letter of Credit to the Beneficiary at the address specified in
the notice. At the request of the Borrower, the Fronting Bank shall deliver a
copy of each Letter of Credit to the Borrower within a reasonable time after the
Date of Issuance thereof. Upon the request of the Borrower, the Fronting Bank
shall deliver to the Borrower a copy of any Letter of Credit proposed to be
issued hereunder prior to the issuance thereof.

     (f) Notice of Drawing. The Fronting Bank shall promptly notify the Borrower
by telephone, facsimile or other telecommunication of any Drawing under a Letter
of Credit.

     (g) Payments. The Borrower hereby agrees to pay to the Fronting Bank, in
the manner provided in subsection (h) below:

     (i) on each Payment Date, an amount equal to the amount paid by the
Fronting Bank under any Letter of Credit; and

     (ii) if any Drawing shall be reimbursed to the Fronting Bank after 12:00
noon (New York time) on the Payment Date, interest on any and all amounts
required to be paid pursuant to clause (i) of this subsection (g) from and after
the due date thereof until payment in full, payable on demand, at an annual rate
of interest equal to 2.00% above Citibank’s “base rate” as in effect from time
to time.

     (h) Method of Reimbursement. The Borrower shall reimburse the Fronting Bank
for each Drawing under any Letter of Credit pursuant to subsection (g) above in
the following manner:



13

     (i) the Borrower shall immediately reimburse the Fronting Bank in the
manner described in Section 2.14; or

     (ii) if (A) the Borrower has not reimbursed the Fronting Bank pursuant to
clause (i) above, (B) the applicable conditions to Borrowing set forth in
Articles II and III have been fulfilled, and (C) the Available Commitments in
effect at such time exceed the amount of the Drawing to be reimbursed, the
Borrower may reimburse the Fronting Bank for such Drawing with the proceeds of
an Alternate Base Rate Advance or, if the conditions specified in the foregoing
clauses (A), (B) and (C) have been satisfied and a Notice of Borrowing
requesting a Eurodollar Rate Advance has been given in accordance with Section
2.02 three Business Days prior to the relevant Payment Date, with the proceeds
of a Eurodollar Rate Advance.

     (i) Nature of Fronting Bank’s Duties. In determining whether to honor any
Drawing under any Letter of Credit, the Fronting Bank shall be responsible only
to determine that the documents and certificates required to be delivered under
that Letter of Credit have been delivered and that they comply on their face
with the requirements of that Letter of Credit. The Borrower otherwise assumes
all risks of the acts and omissions of, or misuse of the Letters of Credit
issued by the Fronting Bank by, the respective Beneficiaries of such Letters of
Credit. In furtherance and not in limitation of the foregoing, but consistent
with applicable law, the Fronting Bank shall not be responsible, absent gross
negligence or willful misconduct, (i) for the form, validity, sufficiency,
accuracy, genuineness or legal effects of any document submitted by any party in
connection with the application for and issuance of any drawing honored under a
Letter of Credit, even if it should in fact prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged; (ii) for the validity
or sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit, or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) for errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex, facsimile or otherwise, whether or not they be in
cipher; (iv) for errors in interpretation of technical terms; (v) for any loss
or delay in the transmission or otherwise of any document required in order to
make a drawing under any such Letter of Credit, or the proceeds thereof;
(vi) for the misapplication by the Beneficiary of any such Letter of Credit or
of the proceeds of any drawing honored under such Letter of Credit; and (vii)
for any consequences arising from causes beyond the control of the Fronting
Bank. None of the above shall affect, impair or prevent the vesting of any of
the Fronting Bank’s rights or powers hereunder. Not in limitation of the
foregoing, any action taken or omitted to be taken by the Fronting Bank under or
in connection with any Letter of Credit shall not create against the Fronting
Bank any liability to the Borrower or any Lender, except for actions or
omissions resulting from the gross negligence or willful misconduct of the
Fronting Bank or any of its agents or representatives.

     (j) Obligations of Borrower Absolute. The obligation of the Borrower to
reimburse the Fronting Bank for Drawings honored under the Letters of Credit
issued by it shall be unconditional and irrevocable and shall be paid strictly
in accordance with the terms of this Agreement under all circumstances
including, without limitation, the following circumstances:

     (i) any lack of validity or enforceability of any Letter of Credit;

     (ii) the existence of any claim, set-off, defense or other right that the
Borrower, any Account Party or any Affiliate of the Borrower or any Account
Party may have at any time against a Beneficiary or any transferee of any Letter
of Credit (or any Persons or entities for whom any such Beneficiary or
transferee may be acting), the Fronting Bank or any other Person, whether in
connection with this Agreement, the transactions contemplated herein or any
unrelated transaction;

     (iii) any draft, demand, certificate or any other documents presented under
any Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect;

     (iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;

     (v) any non-application or misapplication by the Beneficiary of the
proceeds of any Drawing under a Letter of Credit; or



14

     (vi) the fact that an Event of Default, or event that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both, shall have occurred and be continuing.

     No payment made under this Section shall be deemed to be a waiver of any
claim the Borrower may have against the Fronting Bank or any other Person.

     (k) Participations by Lenders. By the issuance of a Letter of Credit and
without any further action on the part of the Fronting Bank or any Lender in
respect thereof, the Fronting Bank shall hereby be deemed to have granted to
each Lender, and each Lender shall hereby be deemed to have acquired from the
Fronting Bank, an undivided interest and participation in such Letter of Credit
(including any letter of credit issued by the Fronting Bank in substitution or
exchange for such Letter of Credit pursuant to the terms thereof) equal to such
Lender’s Percentage of the Stated Amount of such Letter of Credit, effective
upon the issuance of such Letter of Credit. In consideration and in furtherance
of the foregoing, each Lender hereby absolutely and unconditionally agrees to
pay to the Fronting Bank, in accordance with this subsection (k), such Lender’s
Percentage of each payment made by the Fronting Bank in respect of an
unreimbursed Drawing under a Letter of Credit. The Fronting Bank shall notify
the Administrative Agent of the amount of such unreimbursed Drawing honored by
it not later than (x) 12:00 noon (New York time) on the date of payment of a
draft under a Letter of Credit, if such payment is made at or prior to
11:00 a.m. (New York time) on such day, and (y) the close of business (New York
time) on the date of payment of a draft under a Letter of Credit, if such
payment is made after 11:00 a.m. (New York time) on such day, and the
Administrative Agent shall notify each Lender of the date and amount of such
unreimbursed Drawing under such Letter of Credit honored by the Fronting Bank
and the amount of such Lender’s Percentage therein no later than (1) 1:00 p.m.
(New York time) on such day, if such payment is made at or prior to 11:00 a.m.
(New York time) on such day, and (2) 11:00 a.m. (New York time) on the next
following Business Day, if such payment is made after 11:00 a.m. (New York time)
on such day. Not later than 2:00 p.m. (New York time) on the date of receipt of
a notice of an unreimbursed Drawing by a Lender, such Lender agrees to pay to
the Fronting Bank an amount equal to the product of (A) such Lender’s Percentage
and (B) the amount of the payment made by the Fronting Bank in respect of such
unreimbursed Drawing.

     If payment of the amount due pursuant to the preceding sentence from a
Lender is received by the Fronting Bank after the close of business on the date
it is due, such Lender agrees to pay to the Fronting Bank, in addition to (and
along with) its payment of the amount due pursuant to the preceding sentence,
interest on such amount at a rate per annum equal to (i) for the period from and
including the date such payment is due to but excluding the second succeeding
Business Day, the Federal Funds Rate, and (ii) for the period from and including
the second Business Day succeeding the date such payment is due to but excluding
the date on which such amount is paid in full, the Federal Funds Rate plus
2.00%.

     (l) Obligations of Lenders Absolute. Each Lender acknowledges and agrees
that (i) its obligation to acquire a participation in the Fronting Bank’s
liability in respect of the Letters of Credit and (ii) its obligation to make
the payments specified herein, and the right of the Fronting Bank to receive the
same, in the manner specified herein, are absolute and unconditional and shall
not be affected by any circumstances whatsoever, including, without limitation,
(A) the occurrence and continuance of any Event of Default or Unmatured Default;
(B) any other breach or default by the Borrower, the Administrative Agent or any
Lender hereunder; (C) any lack of validity or enforceability of any Letter of
Credit or any Loan Document; (D) the existence of any claim, setoff, defense or
other right that the Lender may have at any time against the Borrower, any other
Account Party, any Beneficiary, the Fronting Bank or any other Lender; (E) the
existence of any claim, setoff, defense or other right that the Borrower may
have at any time against any Beneficiary, the Fronting Bank, the Administrative
Agent, any Lender or any other Person, whether in connection with this Agreement
or any other documents contemplated hereby or any unrelated transactions;
(F) any amendment or waiver of, or consent to any departure from, all or any of
the Letters of Credit or this Agreement; (G) any statement or any document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; (H) payment by the Fronting Bank under any Letter of
Credit against presentation of a draft or certificate that does not comply with
the terms of such Letter of Credit, so long as such payment is not the
consequence of the Fronting Bank’s gross negligence or willful misconduct in
determining whether documents presented under a Letter of Credit comply with the
terms thereof; (I) the occurrence of the Termination Date; or (J) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing. Nothing herein shall prevent the assertion by any Lender of a claim
by separate suit or compulsory counterclaim, nor shall any payment made by a
Lender under Section 2.03 hereof be deemed to be a waiver of any claim that a
Lender may have against the Fronting Bank or any other Person.

     (m) Proceeds of Reimbursements. Upon receipt of a payment from the Borrower
pursuant to subsection (g) hereof, the Fronting Bank shall promptly transfer to
each Lender such Lender’s pro rata share (determined in accordance with such
Lender’s Percentage) of such payment based on such Lender’s pro rata share
(determined as



15

aforesaid) of amounts previously paid pursuant to subsection (k), above, and not
previously transferred by the Fronting Bank pursuant to this subsection (m);
provided, however, that if a Lender shall fail to pay to the Fronting Bank any
amount required by subsection (k) above by the close of business on the Business
Day following the date on which such payment was due from such Lender, and the
Borrower shall not have reimbursed the Fronting Bank for such amount pursuant to
subsection (g) hereof (such unreimbursed amount being hereinafter referred to as
a “Transferred Amount”), the Fronting Bank shall be deemed to have purchased, on
such following Business Day (a “Participation Transfer Date”) from such Lender
(a “Defaulting Lender”), a participation in such Transferred Amount and shall be
entitled, for the period from and including the Participation Transfer Date to
the earlier of (i) the date on which the Borrower shall have reimbursed the
Fronting Bank for such Transferred Amount and (ii) the date on which such Lender
shall have reimbursed the Fronting Bank for such Transferred Amount (the
“Participation Transfer Period”), to the rights, privileges and obligations of a
“Lender” under this Agreement with respect to such Transferred Amount, and such
Defaulting Lender shall not be deemed to be a Lender hereunder, and shall not
have any rights or interests of a Lender hereunder, with respect to such
Transferred Amount, and its Percentage shall be reduced accordingly with the
amount by which such Percentage is reduced deemed held by the Fronting Bank
during the Participation Transfer Period; and provided further, however, that
if, at any time after the occurrence of a Participation Transfer Date with
respect to any Lender and prior to the reimbursement by such Lender of the
Fronting Bank with respect to the related Transferred Amount pursuant to
subsection (k) above, the Fronting Bank shall receive any payment from the
Borrower pursuant to subsection (g) hereof, the Fronting Bank shall not be
obligated to pay any amounts to such Lender, and the Fronting Bank shall retain
such amounts (including, without limitation, interest payments due from the
Borrower pursuant to subsection (g) hereof) for its own account as a Lender,
provided that all such amounts shall be applied in satisfaction of the unpaid
amounts (including, without limitation, interest payments due from such Lender
pursuant to subsection (k), above) due from such Lender with respect to such
Transferred Amount.

     If at any time after the occurrence of a Participation Transfer Date with
respect to any Lender, the Administrative Agent shall receive any payment from
the Borrower for the account of such Lender pursuant to this Agreement, if at
the time of receipt of such amounts by the Administrative Agent such Lender
shall not have reimbursed the Fronting Bank with respect to the related
Transferred Amount pursuant to subsection (k) above, the Administrative Agent
shall not pay any such amounts to such Lender but shall pay all such amounts to
the Fronting Bank and the Fronting Bank shall retain such amounts for its own
account as a Lender and apply such amounts in satisfaction of the unpaid amounts
(including, without limitation, interest payments due from such Lender pursuant
to subsection (k) above) due from such Lender with respect to such Transferred
Amount.

     All payments due to the Lenders from the Fronting Bank pursuant to this
subsection (m) shall be made to the Lenders if, as, and, to the extent possible,
when the Fronting Bank receives payments in respect of Drawings under the
Letters of Credit pursuant to subsection (g) hereof, and in the same funds in
which such amounts are received; provided that if any Lender to whom the
Fronting Bank is required to transfer any such payment (or any portion thereof)
pursuant to this subsection (m) does not receive such payment (or portion
thereof) prior to (i) the close of business on the Business Day on which the
Fronting Bank received such payment from the Borrower, if the Fronting Bank
received such payment prior to 1:00 p.m. (New York time) on such day, or (ii)
1:00 p.m. (New York time) on the Business Day next succeeding the Business Day
on which the Fronting Bank received such payment from the Borrower, if the
Fronting Bank received such payment after 1:00 p.m. (New York time) on such day,
the Fronting Bank agrees to pay to such Lender, along with its payment of the
portion of such payment due to such Lender, interest on such amount at a rate
per annum equal to (1) for the period from and including the Business Day when
such payment was required to be made to the Lenders to but excluding the second
succeeding Business Day, the Federal Funds Rate and (ii) for the period from and
including the second Business Day succeeding the Business Day when such payment
was required to be made to the Lenders to but excluding the date on which such
amount is paid in full, the Federal Funds Rate plus 2.00%. The provisions of
this subsection (m) shall not affect or impair any of the obligations under this
Agreement of any Defaulting Lender to the Fronting Bank, all of which shall
remain unaffected by any default in payment by the Fronting Bank to such
Defaulting Lender.

     If, in connection with any case or other proceeding seeking liquidation,
reorganization or other relief with respect to the Borrower or its debts under
any bankruptcy, insolvency or other similar law now or hereafter in effect, or
if for any other reason whatsoever, the Fronting Bank shall be required to
return to the Borrower or to a trustee, receiver, liquidator, custodian or other
similar official all or any portion of any payments to the Lenders pursuant to
this subsection (m) or interest thereon (a “Returned Payment”), each Lender
shall, upon demand of the Fronting Bank, forthwith return to the Fronting Bank
any amounts transferred to such Lender by the Fronting Bank in respect thereof
pursuant to this subsection (m) plus such Lender’s pro rata share (determined in
accordance with such Lender’s Percentage) of interest (if any) that the Fronting
Bank is required to pay to such trustee, receiver, liquidator, custodian or
other similar official with respect to any Returned Payment.



16

     (n) Concerning the Fronting Bank. The Fronting Bank will exercise and give
the same care and attention to the Letters of Credit as it gives to its other
letters of credit and similar obligations, and each Lender agrees that the
Fronting Bank’s sole liability to each Lender shall be (i) to distribute
promptly, as and when received by the Fronting Bank, and in accordance with the
provisions of subsection (m) above, such Lender’s pro rata share (determined in
accordance with such Lender’s Percentage) of any payments to the Fronting Bank
by the Borrower pursuant to subsection (g) above in respect of Drawings under
the Letters of Credit, (ii) to exercise or refrain from exercising any right or
to take or to refrain from taking any action under this Agreement or any Letter
of Credit as may be directed in writing by the Majority Lenders (or, when
expressly required by the terms of this Agreement, all of the Lenders) or the
Administrative Agent acting at the direction and on behalf of the Majority
Lenders (or, when expressly required by the terms of this Agreement, all of the
Lenders), except to the extent required by the terms hereof or thereof or by
applicable law, and (iii) as otherwise expressly set forth in this Section 2.03.
The Fronting Bank shall not be liable for any action taken or omitted at the
request or with approval of the Majority Lenders (or, when expressly required by
the terms of this Agreement, all of the Lenders) or of the Administrative Agent
acting on behalf of the Majority Lenders (or, when expressly required by the
terms of this Agreement, all of the Lenders) or for the nonperformance of the
obligations of any other party under this Agreement, any Letter of Credit or any
other document contemplated hereby or thereby. Without in any way limiting any
of the foregoing, the Fronting Bank may rely upon the advice of counsel
concerning legal matters and upon any written communication or any telephone
conversation that it believes to be genuine or to have been signed, sent or made
by the proper Person and shall not be required to make any inquiry concerning
the performance by the Borrower, any Beneficiary or any other Person of any of
their respective obligations and liabilities under or in respect of this
Agreement, any Letter of Credit or any other documents contemplated hereby or
thereby. The Fronting Bank shall not have any obligation to make any claim, or
assert any Lien, upon any property held by the Fronting Bank or assert any
offset thereagainst in satisfaction of all or any part of the obligations of the
Borrower hereunder; provided that the Fronting Bank shall, if so directed by the
Majority Lenders or the Administrative Agent acting on behalf of and with the
consent of the Majority Lenders, have an obligation to make a claim, or assert a
Lien, upon property held by the Fronting Bank in connection with this Agreement,
or assert an offset thereagainst.

     The Fronting Bank may accept deposits from, make loans or otherwise extend
credit to, and generally engage in any kind of banking or trust business with
the Borrower or any of its Affiliates, or any other Person, and receive payment
on such loans or extensions of credit and otherwise act with respect thereto
freely and without accountability in the same manner as if it were not the
Fronting Bank hereunder.

     The Fronting Bank makes no representation or warranty and shall have no
responsibility with respect to: (i) the genuineness, legality, validity, binding
effect or enforceability of this Agreement or any other documents contemplated
hereby; (ii) the truthfulness, accuracy or performance of any of the
representations, warranties or agreements contained in this Agreement or any
other documents contemplated hereby; (iii) the collectibility of any amounts due
under this Agreement; (iv) the financial condition of the Borrower or any other
Person; or (v) any act or omission of any Beneficiary with respect to its use of
any Letter of Credit or the proceeds of any Drawing under any Letter of Credit.

     (o) Indemnification of Fronting Bank by Lenders. To the extent that the
Fronting Bank is not reimbursed and indemnified by the Borrower under
Section 8.05 hereof, each Lender agrees to reimburse and indemnify the Fronting
Bank on demand, pro rata in accordance with such Lender’s Percentage, for and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by or asserted against the
Fronting Bank, in any way relating to or arising out of this Agreement, any
Letter of Credit or any other document contemplated hereby or thereby, or any
action taken or omitted by the Fronting Bank under or in connection with this
Agreement, any Letter of Credit or any other document contemplated hereby or
thereby; provided, however, that such Lender shall not be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the Fronting
Bank’s gross negligence or willful misconduct; and provided further, however,
that such Lender shall not be liable to the Fronting Bank or any other Lender
for the failure of the Borrower to reimburse the Fronting Bank for any drawing
made under a Letter of Credit with respect to which such Lender has paid the
Fronting Bank such Lender’s pro rata share (determined in accordance with such
Lender’s Percentage), or for the Borrower’s failure to pay interest thereon.
Each Lender’s obligations under this subsection (o) shall survive the payment in
full of all amounts payable by such Lender under subsection (k) above, and the
termination of this Agreement and the Letters of Credit. Nothing in this
subsection (o) is intended to limit any Lender’s reimbursement obligation
contained in subsection (k) above.

     (p) Representations of Lenders. As between the Fronting Bank and the
Lenders, by its execution and delivery of this Agreement each Lender hereby
represents and warrants solely to the Fronting Bank that (i) it is duly



17

organized and validly existing in good standing under the laws of the
jurisdiction of its formation, and has full corporate power, authority and legal
right to execute, deliver and perform its obligations to the Fronting Bank under
this Agreement; and (ii) this Agreement constitutes its legal, valid and binding
obligation enforceable against it in accordance with the terms hereof, except as
such enforceability may be limited by applicable bank organization, moratorium,
conservatorship or other laws now or hereafter in effect affecting the
enforcement of creditors rights in general and the rights of creditors of banks,
and except as such enforceability may be limited by general principles of equity
(whether considered in a proceeding at law or in equity).

     (q) Multiple Fronting Banks. If there shall be more than one Fronting Bank
holding Outstanding Credits at any time hereunder, each such Fronting Bank
shall, with respect to the Letters of Credit issued by it and the Reimbursement
Obligations owing to it, be regarded hereunder as the “Fronting Bank” and shall
have all the rights, interests, protections and obligations of the “Fronting
Bank” hereunder with respect to such Letters of Credit and Reimbursement
Obligations and all matters relating thereto. Whenever any action may be, or is
required to be, taken by the Fronting Bank hereunder, each Fronting Bank may, or
shall, take such action only in respect of the Letters of Credit issued by it
and the Reimbursement Obligations owing to it. Whenever the consent of the
Fronting Bank is required hereunder with respect to any proposed action, the
consent of each Fronting Bank holding Outstanding Credits shall be required for
such proposed action to be taken. Any notice to be provided to the Fronting Bank
shall be provided to each Fronting Bank holding Outstanding Credits, and each
such Fronting Bank shall have the right to request any information, and take any
other action, as the Fronting Bank is permitted to do hereunder. If at any time
no Letters of Credit and no Reimbursement Obligations are outstanding, then
CUSA, in its capacity as a Fronting Bank, shall have the sole right and/or
obligation to take any action or issue any consent that the Fronting Banks may,
or are required to, take or issue hereunder. The protections accorded the
Fronting Bank hereunder shall inure to the benefit of each Fronting Bank holding
Outstanding Credits from time to time hereunder, regardless of whether the same
are outstanding at the time the benefits of such protections are asserted.

     SECTION 2.04. Fees.

     (a) The Borrower agrees to pay to the Administrative Agent for the account
of each Lender a facility fee on the amount of such Lender’s Commitment (whether
used or unused) from the date hereof in the case of each Bank and from the
effective date specified in the Assignment and Acceptance pursuant to which it
became a Lender in the case of each other Lender until the Termination Date,
payable on the last day of each March, June, September and December during such
period, and on the Termination Date, at the rate per annum set forth below
determined by reference to the Reference Ratings from time to time in effect:

                                                                               
                                              LEVEL 6                      
LEVEL 2                 LEVEL 4                 Reference Ratings            
LEVEL 1       Reference Ratings                 Reference Ratings              
  lower than BB+ by             Reference Ratings       lower than Level 1      
LEVEL 3       lower than Level 2       LEVEL 5       S&P and Ba1 by            
at least BBB+ by       but at least BBB by       Reference Ratings       but at
least BBB-       Reference Ratings       Moody’s or no             S&P or Baa1
by       S&P or Baa2 by       of BBB- by S&P and       by S&P or Baa3 by      
of BB+ by S&P and       Reference Ratings       BASIS FOR PRICING     Moody’s.  
    Moody’s.       Baa3 by Moody’s.       Moody’s.       Ba1 by Moody’s.      
exist.      
Facility Fee
      0.150 %       0.175 %       0.200 %       0.300 %       0.450 %      
0.600 %    

For purposes of the foregoing, if (i) there is a difference of one level in
Reference Ratings of S&P and Moody’s and the higher of such Reference Ratings
falls in Level 1, Level 2 or Level 4, then the higher Reference Rating will be
used to determine the Facility Fee, (ii) there is a difference of more than one
level in Reference Ratings of S&P and Moody’s, the Reference Rating that is one
level above the lower of such Reference Ratings will be used to determine the
Facility Fee, unless the lower of such Reference Ratings falls in Level 6, in
which case the lower of such Reference Ratings will be used to determine the
Facility Fee. If there exists only one Reference Rating, such Reference Rating
will be used to determine the Facility Fee.

     (b) The Borrower agrees to pay the Administrative Agent, for its own
account, certain fees in such amounts and payable on such terms as set forth in
the Fee Letter.

     (c) The Borrower shall pay to the Administrative Agent, for the account of
the Lenders, a fee in an amount equal to the then Applicable Margin for
Eurodollar Rate Advances multiplied by the Stated Amount of each Letter of



18

Credit, in each case for the number of days that such Letter of Credit is issued
but undrawn, payable quarterly in arrears on the last day of each March, June,
September and December and on the Termination Date.

     (d) The Borrower agrees to pay to the Fronting Bank, for its own account,
certain fees in such amounts and payable on such terms as set forth in the
Fronting Bank Fee Letter.

     SECTION 2.05. Termination or Reduction of the Commitments.

     The Borrower shall have the right, upon at least three Business Days’
notice to the Administrative Agent, to terminate in whole or, upon same day
notice, from time to time to permanently reduce ratably in part the unused
portions of the respective Commitments of the Lenders; provided that each
partial reduction shall be in the aggregate amount of $5,000,000 or in an
integral multiple of $1,000,000 in excess thereof; provided, further, that the
Commitments may not be reduced to an amount that is less than the aggregate
Stated Amount of outstanding Letters of Credit. Subject to the foregoing, any
reduction of the Commitments to an amount below $250,000,000 shall result in a
reduction of the L/C Commitment Amount to the extent of such deficit. Each such
notice of termination or reduction shall be irrevocable.

     SECTION 2.06. Repayment of Advances.

     The Borrower agrees to repay the principal amount of each Advance made by
each Lender on the Termination Date.

     SECTION 2.07. Interest on Advances.

     The Borrower agrees to pay interest on the unpaid principal amount of each
Advance made by each Lender from the date of such Advance until such principal
amount shall be paid in full, at the following rates per annum:

     (a) Alternate Base Rate Advances. If such Advance is an Alternate Base Rate
Advance, a rate per annum equal at all times to the Alternate Base Rate in
effect from time to time plus the Applicable Margin for such Alternate Base Rate
Advance in effect from time to time, payable quarterly in arrears on the last
day of each March, June, September and December, on the Termination Date and on
the date such Alternate Base Rate Advance shall be Converted or be paid in full
and as provided in Section 2.11;

     (b) Eurodollar Rate Advances. If such Advance is a Eurodollar Rate Advance,
a rate per annum equal at all times during the Interest Period for such Advance
to the sum of the Eurodollar Rate for such Interest Period plus the Applicable
Margin for such Eurodollar Rate Advance in effect from time to time, payable on
the last day of each Interest Period for such Eurodollar Rate Advance (and, in
the case of any Interest Period of six months, on the last day of the third
month of such Interest Period), on the Termination Date and on the date such
Eurodollar Rate Advance shall be Converted or be paid in full and as provided in
Section 2.11;

provided, however, that if and for so long as an Event of Default shall have
occurred and be continuing the unpaid principal amount of each Advance shall (to
the fullest extent permitted by law) bear interest until paid in full at a rate
per annum equal at all times to a rate equal to 2% above the rate then
applicable to such Advance or, if higher, the Alternate Base Rate plus 2% per
annum, payable upon demand.

     SECTION 2.08. Additional Interest on Advances.

     The Borrower agrees to pay to each Lender, so long as such Lender shall be
required under regulations of the Board of Governors of the Federal Reserve
System to maintain reserves with respect to liabilities or assets consisting of
or including Eurocurrency Liabilities, additional interest on the unpaid
principal amount of each Eurodollar Rate Advance of such Lender, from the date
of such Advance until such principal amount is paid in full, at an interest rate
per annum equal at all times to the remainder obtained by subtracting (i) the
Eurodollar Rate for the Interest Period for such Advance from (ii) the rate
obtained by dividing such Eurodollar Rate by a percentage equal to 100% minus
the Eurodollar Rate Reserve Percentage of such Lender for such Interest Period,
payable on each date on which interest is payable on such Advance; provided,
that no Lender shall be entitled to demand additional interest under this
Section 2.08 more than 90 days following the last day of the Interest Period in
respect of which such demand is made; provided further, however, that the
foregoing proviso shall in no way limit the right of any Lender to demand or
receive such additional interest to the extent that such additional interest
relates to the retroactive



19

application by the Board of Governors of the Federal Reserve System of any
regulation described above if such demand is made within 90 days after the
implementation of such retroactive regulation. Such additional interest shall be
determined by such Lender and notified to the Borrower through the
Administrative Agent, and such determination shall be conclusive and binding for
all purposes, absent manifest error.

     SECTION 2.09. Interest Rate Determination.

     (a) Each Reference Bank agrees to furnish to the Administrative Agent
timely information for the purpose of determining each Eurodollar Rate. If any
one or more of the Reference Banks shall not furnish such timely information to
the Administrative Agent for the purpose of determining any such interest rate,
the Administrative Agent shall determine such interest rate on the basis of
timely information furnished by the remaining Reference Banks. If any Reference
Bank shall no longer be a Lender hereunder, shall no longer wish to serve as a
Reference Bank hereunder or shall fail to perform hereunder, the Administrative
Agent, upon consultation with the Borrower, may appoint another Lender to serve
as a successor or replacement Reference Bank hereunder.

     (b) The Administrative Agent shall give prompt notice to the Borrower and
the Lenders of the applicable interest rate determined by the Administrative
Agent for purposes of Section 2.07(a) or (b) including the applicable rate, if
any, furnished by each Reference Bank for the purpose of determining the
applicable interest rate under Section 2.07(b).

     (c) If fewer than two Reference Banks furnish timely information to the
Administrative Agent for determining the Eurodollar Rate for any Eurodollar Rate
Advances,

     (i) the Administrative Agent shall forthwith notify the Borrower and the
Lenders that the interest rate cannot be determined for such Eurodollar Rate
Advances,

     (ii) each such Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into an Alternate Base Rate Advance
(or if such Advance is then an Alternate Base Rate Advance, will continue as an
Alternate Base Rate Advance), and

     (iii) the obligation of the Lenders to make or to Convert Advances into
Eurodollar Rate Advances shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.

     (d) If, with respect to any Eurodollar Rate Advances, the Majority Lenders
notify the Administrative Agent that the Eurodollar Rate for any Interest Period
for such Advances will not adequately reflect the cost to such Majority Lenders
of making or funding their respective Eurodollar Rate Advances for such Interest
Period, the Administrative Agent shall forthwith so notify the Borrower and the
Lenders, whereupon

     (i) each Eurodollar Rate Advance will automatically, on the last day of the
then existing Interest Period therefor, Convert into an Alternate Base Rate
Advance, and

     (ii) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.

     SECTION 2.10. Conversion of Advances.

     (a) Voluntary. The Borrower may on any Business Day, upon notice given to
the Administrative Agent not later than 11:00 a.m. (New York time) on the third
Business Day prior to the date of any proposed Conversion into Eurodollar Rate
Advances, and on the date of any proposed Conversion into Alternate Base Rate
Advances, and subject to the provisions of Sections 2.09 and 2.13, Convert all
Advances of one Type made to the Borrower in connection with the same Borrowing
into Advances of another Type or Types or Advances of the same Type having the
same or a new Interest Period; provided, however, that any Conversion of, or
with respect to, any Eurodollar Rate Advances into Advances of another Type or
Advances of the same Type having the same or new Interest Periods shall be made
on, and only on, the last day of an Interest Period for such Eurodollar Rate
Advances, unless the



20

Borrower shall also reimburse the Lenders in respect thereof pursuant to
Section 8.05(b) on the date of such Conversion. Each such notice of a Conversion
shall, within the restrictions specified above, specify (i) the date of such
Conversion, (ii) the Advances to be Converted, and (iii) if such Conversion is
into, or with respect to, Eurodollar Rate Advances, the duration of the Interest
Period for each such Advance.

     (b) Mandatory. If the Borrower shall fail to select the Type of any Advance
or the duration of any Interest Period for any Borrowing comprising Eurodollar
Rate Advances in accordance with the provisions contained in the definition of
“Interest Period” in Section 1.01 and Section 2.10(a), or if any proposed
Conversion of a Borrowing that is to comprise Eurodollar Rate Advances upon
Conversion shall not occur as a result of the circumstances described in
paragraph (c) below, the Administrative Agent will forthwith so notify the
Borrower and the Lenders, and such Advances will automatically, on the last day
of the then existing Interest Period therefor, Convert into Alternate Base Rate
Advances.

     (c) Failure to Convert. Each notice of Conversion given pursuant to
subsection (a) above shall be irrevocable and binding on the Borrower. In the
case of any Borrowing that is to comprise Eurodollar Rate Advances upon
Conversion, the Borrower agrees to indemnify each Lender against any loss, cost
or expense incurred by such Lender as a result of any failure to fulfill on the
date specified for such Conversion the applicable conditions set forth in
Article III, including, without limitation, any loss, cost or expense incurred
by reason of the liquidation or redeployment of deposits or other funds acquired
by such Lender to fund such Eurodollar Rate Advances upon such Conversion, when
such Conversion, as a result of such failure, does not occur. The Borrower’s
obligations under this subsection (c) shall survive the repayment of all other
amounts owing to the Lenders and the Administrative Agent under this Agreement
and any Note and the termination of the Commitments.

     SECTION 2.11. Prepayments.

     (a) Optional. The Borrower may at any time prepay the outstanding principal
amounts of the Advances made as part of the same Borrowing in whole or ratably
in part, together with accrued interest to the date of such prepayment on the
principal amount prepaid, upon notice thereof given to the Administrative Agent
by the Borrower not later than 11:00 a.m. (New York time) (i) on the date of any
such prepayment in the case of Alternate Base Rate Advances and (ii) on the
second Business Day prior to any such prepayment in the case of Eurodollar Rate
Advances; provided, however, that (x) each partial prepayment of any Borrowing
shall be in an aggregate principal amount not less than $5,000,000 and (y) in
the case of any such prepayment of a Eurodollar Rate Advance, the Borrower shall
be obligated to reimburse the Lenders in respect thereof pursuant to
Section 8.05(b) on the date of such prepayment.

     (b) Mandatory. If and to the extent that the Outstanding Credits on any
date hereunder shall exceed the aggregate amount of the Commitments hereunder on
such date, the Borrower agrees to (i) prepay on such date a principal amount of
Advances and/or (ii) pay to the Administrative Agent an amount in immediately
available funds (which funds shall be held as collateral pursuant to
arrangements satisfactory to the Administrative Agent) equal to all or a portion
of the amount available for drawing under the Letters of Credit outstanding at
such time, which prepayment under clause (i) and payment under clause
(ii) shall, when taken together result in the amount of Outstanding Credits
minus the amount paid to the Administrative Agent pursuant to clause (ii) being
less than or equal to the aggregate amount of the Commitments hereunder on such
date. Any prepayment of Advances shall be accompanied by accrued interest on the
amount prepaid to the date of such prepayment and, in the case of any such
prepayment of Eurodollar Rate Advances, the Borrower shall be obligated to
reimburse the Lenders in respect thereof pursuant to Section 8.05(b) on the date
of such prepayment.

     SECTION 2.12. Increased Costs.

     (a) If, due to either (i) the introduction of or any change (other than any
change by way of imposition or increase of reserve requirements included in the
Eurodollar Rate Reserve Percentage) in or in the interpretation of any law or
regulation, in each case, after the date hereof, or (ii) the compliance with any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law) issued, promulgated or made, as the
case may be, after the date hereof, there shall be any increase in the cost to
any Lender of agreeing to make or making, funding or maintaining Eurodollar Rate
Advances or any increase in the cost to the Fronting Bank or any Lender of
issuing, maintaining or participating in Letters of Credit, then the Borrower
shall from time to time, upon demand by such Lender or the Fronting Bank (as the
case may be) (with a copy of such demand to the Administrative Agent), pay to
the Administrative Agent for the account of such Lender or the Fronting Bank (as
the case may be) additional amounts sufficient to compensate such Lender or the
Fronting Bank (as the case may be) for such



21

increased cost. A certificate as to the amount of such increased cost and the
basis therefor, submitted to the Borrower and the Administrative Agent by such
Lender or the Fronting Bank (as the case may be), shall constitute such demand
and shall be conclusive and binding for all purposes, absent manifest error.

     (b) If any Lender or the Fronting Bank determines that compliance with any
law or regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), issued,
promulgated or made (as the case may be) after the date hereof, affects or would
affect the amount of capital required or expected to be maintained by such
Lender or the Fronting Bank (as the case may be) or any corporation controlling
such Lender or the Fronting Bank (as the case may be) and that the amount of
such capital is increased by or based upon the existence of (i) such Lender’s
commitment to lend or participate in Letters of Credit hereunder and other
commitments of this type or (ii) the Advances made by such Lender or (iii) the
participations in Letters of Credit acquired by such Lender or (iv) in the case
of the Fronting Bank, the Fronting Bank’s commitment to issue, maintain and
honor drawings under Letters of Credit hereunder, or (v) the honoring of Letters
of Credit by the Fronting Bank hereunder, then, upon demand by such Lender or
the Fronting Bank (as the case may be) (with a copy of such demand to the
Administrative Agent), the Borrower shall immediately pay to the Administrative
Agent for the account of such Lender or the Fronting Bank (as the case may be),
from time to time as specified by such Lender or the Fronting Bank (as the case
may be), additional amounts sufficient to compensate such Lender, the Fronting
Bank or such corporation in the light of such circumstances, to the extent that
such Lender or the Fronting Bank (as the case may be) determines such increase
in capital to be allocable to (i) in the case of such Lender, the existence of
such Lender’s commitment to lend hereunder or the Advances made by such Lender
or (ii) the participations in Letters of Credit acquired by such Lender or
(iii) in the case of the Fronting Bank, the Fronting Bank’s Commitment to issue,
maintain and honor drawings under Letters of Credit hereunder, or (iv) the
honoring of Letters of Credit by the Fronting Bank hereunder. A certificate as
to such amounts submitted to the Borrower and the Administrative Agent by such
Lender or the Fronting Bank (as the case may be) shall constitute such demand
and shall be conclusive and binding for all purposes, absent manifest error.

     SECTION 2.13. Illegality.

     Notwithstanding any other provision of this Agreement, if any Lender shall
notify the Administrative Agent that the introduction of or any change in or in
the interpretation of any law or regulation makes it unlawful, or any central
bank or other governmental authority asserts that it is unlawful, for any Lender
or its Eurodollar Lending Office to perform its obligations hereunder to make
Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder, (i) the obligation of the Lenders to make, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended until the Administrative Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist and (ii) the Borrower shall forthwith prepay in full
all Eurodollar Rate Advances of all Lenders then outstanding, together with
interest accrued thereon, unless (A) the Borrower, within five Business Days of
notice from the Administrative Agent, Converts all Eurodollar Rate Advances of
all Lenders then outstanding into Advances of another Type in accordance with
Section 2.10 or (B) the Administrative Agent notifies the Borrower that the
circumstances causing such prepayment no longer exist. Any Lender that becomes
aware of circumstances that would permit such Lender to notify the
Administrative Agent of any illegality under this Section 2.13 shall use its
best efforts (consistent with its internal policy and legal and regulatory
restrictions) to change the jurisdiction of its Applicable Lending Office if the
making of such change would avoid or eliminate such illegality and would not, in
the reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender.

     SECTION 2.14. Payments and Computations.

     (a) The Borrower shall make each payment hereunder and under any Note not
later than 12:00 noon (New York time) on the day when due in U.S. dollars to the
Administrative Agent or, with respect to payments made in respect of
Reimbursement Obligations, to the Fronting Bank, at its address referred to in
Section 8.02 in same day funds, and any such payment to the Administrative Agent
or the Fronting Bank (as the case may be) shall constitute payment by the
Borrower hereunder or under any Note, as the case may be, for all purposes, and
upon such payment the Lenders shall look solely to the Administrative Agent or
the Fronting Bank (as the case may be) for their respective interests in such
payment. The Administrative Agent or the Fronting Bank (as the case may be) will
promptly after any such payment cause to be distributed like funds relating to
the payment of principal or interest or facility fees or Reimbursement
Obligations ratably (other than amounts payable pursuant to Section 2.02(c),
2.04, 2.08, 2.10(c), 2.12, 2.15 or 8.05(b)) (according to the Lenders’
respective Commitments) to the Lenders for the account of their respective
Applicable Lending Offices, and like funds relating to the payment of any other
amount payable to any Lender to such Lender for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement. Upon its acceptance of an Assignment and Acceptance and recording



22

of the information contained therein in the Register pursuant to
Section 8.08(d), from and after the effective date specified in such Assignment
and Acceptance, the Administrative Agent and the Fronting Bank shall make all
payments hereunder and under any Note in respect of the interest assigned
thereby to the Lender assignee thereunder, and the parties to such Assignment
and Acceptance shall make all appropriate adjustments in such payments for
periods prior to such effective date directly between themselves.

     (b) The Borrower hereby authorizes each Lender and the Fronting Bank, if
and to the extent payment owed to such Lender or the Fronting Bank (as the case
may be) is not made by the Borrower to the Administrative Agent or the Fronting
Bank (as the case may be) when due hereunder or under any Note held by such
Lender, to charge from time to time against any or all of the Borrower’s
accounts (other than any payroll account maintained by the Borrower with such
Lender or the Fronting Bank (as the case may be) if and to the extent that such
Lender or the Fronting Bank (as the case may be) shall have expressly waived its
set-off rights in writing in respect of such payroll account) with such Lender
or the Fronting Bank (as the case may be) any amount so due.

     (c) All computations of interest based on the Alternate Base Rate (based
upon Citibank’s base rate) shall be made by the Administrative Agent on the
basis of a year of 365 or 366 days, as the case may be, and all computations of
facility fees and of interest based on the Alternate Base Rate (based upon the
Federal Funds Rate), the Eurodollar Rate or the Federal Funds Rate shall be made
by the Administrative Agent, and all computations of interest pursuant to
Section 2.08 shall be made by a Lender, on the basis of a year of 360 days, in
each case for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such facility fees or interest
are payable. Each determination by the Administrative Agent (or, in the case of
Section 2.08, by a Lender) of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.

     (d) Whenever any payment hereunder or under any Note shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or facility fees, as the case
may be; provided, however, if such extension would cause payment of interest on
or principal of Eurodollar Rate Advances to be made in the next following
calendar month, such payment shall be made on the next preceding Business Day.

     (e) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Lenders hereunder
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender. If and to the extent that the Borrower
shall not have so made such payment in full to the Administrative Agent, each
Lender shall repay to the Administrative Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Administrative Agent, at the Federal Funds Rate.

     (f) Except as provided otherwise in Section 2.07, any amount payable by the
Borrower hereunder or under any Note that is not paid when due (whether at
stated maturity, by acceleration or otherwise) shall (to the fullest extent
permitted by law) bear interest from the date when due until paid in full at a
rate per annum equal at all times to the Alternate Base Rate plus 2% per annum,
payable upon demand.

     SECTION 2.15. Taxes.

     (a) Any and all payments by the Borrower hereunder and under any Note shall
be made, in accordance with Section 2.14, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Lender, the Fronting Bank and the Administrative Agent, such
taxes, levies, imposts, deductions and charges in the nature of franchise taxes
or taxes measured by the gross receipts or net income of any Lender, the
Fronting Bank or the Administrative Agent by any jurisdiction in which such
Lender, the Fronting Bank or the Administrative Agent (as the case may be) is
organized, located or conducts business or any political subdivision thereof
and, in the case of each Lender, by the jurisdiction of such Lender’s Applicable
Lending Office or any political subdivision thereof (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities being
herein referred to as “Taxes”). If the Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under any
Note to any Lender, the Fronting Bank or the Administrative Agent, (i) the sum
payable shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.15) such Lender, the Fronting Bank or the Administrative Agent
(as the



23

case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with Applicable Law.

     (b) In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under any Note or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement, any Letter of Credit or any Note (herein referred to as “Other
Taxes”).

     (c) The Borrower agrees to indemnify each Lender, the Fronting Bank and the
Administrative Agent for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed by any jurisdiction on
amounts payable under this Section 2.15) paid by such Lender, the Fronting Bank
or the Administrative Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted.
This indemnification shall be made within 30 days from the date such Lender, the
Fronting Bank or the Administrative Agent (as the case may be) makes written
demand therefor.

     (d) Prior to the date of the initial Borrowing in the case of each Bank,
and on the date of the Assignment and Acceptance pursuant to which it became a
Lender in the case of each other Lender, and from time to time thereafter if
requested by the Borrower or the Administrative Agent, each Lender organized
under the laws of a jurisdiction outside the United States shall provide the
Administrative Agent, the Fronting Bank and the Borrower with the forms
prescribed by the Internal Revenue Service of the United States certifying that
such Lender is exempt from United States withholding taxes with respect to all
payments to be made to such Lender hereunder and under any Note. If for any
reason during the term of this Agreement, any Lender becomes unable to submit
the forms referred to above or the information or representations contained
therein are no longer accurate in any material respect, such Lender shall
promptly notify the Administrative Agent, the Fronting Bank and the Borrower in
writing to that effect. Unless the Borrower, the Fronting Bank and the
Administrative Agent have received forms or other documents satisfactory to them
indicating that payments hereunder or under any Note are not subject to United
States withholding tax, the Borrower, the Fronting Bank or the Administrative
Agent shall withhold taxes from such payments at the applicable statutory rate
in the case of payments to or for any Lender organized under the laws of a
jurisdiction outside the United States.

     (e) Any Lender claiming any additional amounts payable pursuant to this
Section 2.15 shall use its best efforts (consistent with its internal policy and
legal and regulatory restrictions) to change the jurisdiction of its Applicable
Lending Office if the making of such a change would avoid the need for, or
reduce the amount of, any such additional amounts that may thereafter accrue and
would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

     (f) Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 2.15 shall survive the payment in full of principal and interest
hereunder and under any Note.

     SECTION 2.16. Sharing of Payments, Etc.

     If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of the
Advances made by it or participations in Letters of Credit acquired by it (other
than pursuant to Section 2.02(c), 2.08, 2.10(c), 2.12, 2.15 or 8.05(b)) in
excess of its ratable share of payments on account of the Advances or Letters of
Credit (as the case may be) obtained by all the Lenders, such Lender shall
forthwith purchase from the other Lenders such participations in the Advances
made by them or participations in Letters of Credit acquired by them (as the
case may be) as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and such Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such Lender’s ratable share (according to the
proportion of (a) the amount of such Lender’s required repayment to (b) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered. The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 2.16 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation.



24

     SECTION 2.17. Noteless Agreement; Evidence of Indebtedness.

     (a) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Advance made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

     (b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Advance made hereunder, the Type thereof and the
Interest Period (if any) with respect thereto, (ii) the amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder, and (iii) the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

     (c) The entries maintained in the accounts maintained pursuant to
subsections (a) and (b) above shall be prima facie evidence of the existence and
amounts of the obligations therein recorded; provided, however, that the failure
of the Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
such obligations in accordance with their terms.

     (d) Any Lender may request that its Advances be evidenced by a Note. In
such event, the Borrower shall prepare, execute and deliver to such Lender a
Note payable to the order of such Lender. Thereafter, the Advances evidenced by
such Note and interest thereon shall at all times (including after any
assignment pursuant to Section 8.08) be represented by one or more Notes payable
to the order of the payee named therein or any assignee pursuant to
Section 8.08, except to the extent that any such Lender or assignee subsequently
returns any such Note for cancellation and requests that such Borrowings once
again be evidenced as described in subsections (a) and (b) above.

ARTICLE III
CONDITIONS OF LENDING AND ISSUING LETTERS OF CREDIT

     SECTION 3.01. Conditions Precedent to Initial Extension of Credit.

     The obligation of each Lender to make its initial Advance, and the
obligation of the Fronting Bank to issue its initial Letter of Credit, are
subject to the conditions precedent that on or before the date of any such
Extension of Credit:

     (a) The Administrative Agent shall have received the following, each dated
the same date (except for the financial statements and information referred to
in paragraphs (iv) and (v) below), in form and substance satisfactory to the
Administrative Agent and (except for any Note) with one copy for the Fronting
Bank and each Lender:

     (i) Any Note requested by a Lender pursuant to Section 2.17(d), duly
completed and executed by the Borrower and payable to the order of each such
Lender;

     (ii) Certified copies of the resolutions of the Board of Directors of the
Borrower approving this Agreement and the other Loan Documents to which it is,
or is to be, a party and of all documents evidencing any other necessary
corporate action with respect to this Agreement and such Loan Documents;

     (iii) A certificate of the Secretary or an Assistant Secretary of the
Borrower certifying (A) the names and true signatures of the officers of the
Borrower authorized to sign each Loan Document to which the Borrower is, or is
to become, a party and the other documents to be delivered hereunder; (B) that
attached thereto are true and correct copies of the charter and the Code of
Regulations of the Borrower, in each case as in effect on such date; and
(C) that attached thereto are true and correct copies of all governmental and
regulatory authorizations and approvals (including the SEC Order) required for
the due execution, delivery and performance by the Borrower of this Agreement
and each other Loan Document to which the Borrower is, or is to become, a party;



25

     (iv) Copies of the consolidated balance sheets of the Borrower and its
Subsidiaries as of December 31, 2003, and the related consolidated statements of
income, retained earnings and cash flows of the Borrower and its Subsidiaries
for the fiscal year then ended, certified by PricewaterhouseCoopers LLP, and the
unaudited consolidated balance sheets of the Borrower and its Subsidiaries as of
March 31, 2004 and related consolidated statements of income, retained earnings
and cash flows of the Borrower and its Subsidiaries for the three-month period
then ended, in all cases as amended and restated to the date of delivery;

     (v) An opinion of Gary D. Benz, Esq., counsel for the Borrower,
substantially in the form of Exhibit E hereto;

     (vi) An opinion of Pillsbury Winthrop LLP, special counsel for the
Borrower, in substantially the form of Exhibit F hereto;

     (vii) A favorable opinion of King & Spalding LLP, special New York counsel
for the Administrative Agent, substantially in the form of Exhibit G hereto; and

     (viii) Such other certifications, opinions, financial or other information,
approvals and documents as the Administrative Agent, the Fronting Bank or any
Lender may reasonably request, all in form and substance satisfactory to the
Administrative Agent, the Fronting Bank or such Lender (as the case may be).

     (b) The Borrower and the Fronting Bank shall have entered into an
agreement, in form and substance satisfactory to the Fronting Bank, concerning
fees payable by the Borrower to the Fronting Bank for its own account (the
“Fronting Bank Fee Letter”).

     (c) The Borrower shall have paid all of the fees payable in accordance with
the Fee Letter, and the Borrower shall have paid all the fees payable in
accordance with the Fronting Bank Fee Letter.

     (d) All amounts outstanding under the Existing Credit Agreements, whether
for principal, interest, fees or otherwise, shall have been paid in full, and
all commitments to lend thereunder shall have been terminated.

     SECTION 3.02. Conditions Precedent to Each Extension of Credit.

     The obligation of each Lender to make an Advance as part of any Borrowing
(including the initial Borrowing) that would increase the aggregate principal
amount of Advances outstanding hereunder, and the obligation of the Fronting
Bank to issue, amend, extend or renew a Letter of Credit (including the initial
Letter of Credit), shall be subject to the further conditions precedent that on
the date of such Extension of Credit:

     (i) The following statements shall be true (and each of the giving of the
applicable Notice of Borrowing (in the case of a Borrowing) or Letter of Credit
Request (in the case of the issuance of a Letter of Credit) and the acceptance
by the Borrower of the proceeds of such Borrowing or the acceptance of a Letter
of Credit by the Beneficiary thereof, as the case may be, shall constitute a
representation and warranty by the Borrower that on the date of such Extension
of Credit such statements are true):

          (A) The representations and warranties contained in Section 4.01
hereof are true and correct on and as of the date of such Extension of Credit,
before and after giving effect to such Extension of Credit and to the
application of the proceeds therefrom, as though made on and as of such date;

          (B) No event has occurred and is continuing, or would result from such
Extension of Credit or from the application of the proceeds therefrom, that
constitutes an Event of Default or would constitute an Event of Default but for
the requirement that notice be given or time elapse or both; and



26

          (C) Immediately following such Extension of Credit, (1) the aggregate
amount of Outstanding Credits shall not exceed the aggregate amount of the
Commitments then in effect, (2) the Outstanding Credits of any Lender shall not
exceed the amount of such Lender’s Commitment and (3) if such Extension of
Credit is the issuance of a Letter of Credit, the Stated Amount thereof, when
aggregated with (x) the Stated Amount of each other Letter of Credit that is
outstanding or with respect to which a Letter of Credit Request has been
received and (y) the outstanding Reimbursement Obligations, would not exceed the
L/C Commitment Amount; and

     (ii) The Borrower shall have delivered to the Administrative Agent copies
of such other approvals and documents as the Administrative Agent or the
Fronting Bank or any Lender (through the Administrative Agent) may reasonably
request.

     SECTION 3.03. Conditions Precedent to Conversions.

     The obligation of each Lender to Convert any Borrowing is subject to the
conditions precedent that on the date of such Conversion:

     (a) The following statements shall be true (and the giving of the notice of
Conversion pursuant to Section 2.10 shall constitute a representation and
warranty by the Borrower that on the date of such Conversion such statements are
true):

     (i) The representations and warranties contained in Section 4.01 (other
than subsections (f) and (g) thereof) are correct on and as of the date of such
Conversion, before and after giving effect to such Conversion, as though made on
and as of such date; and

     (ii) No event has occurred and is continuing or would result from such
Conversion, that constitutes an Event of Default or that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both; and

     (b) The Borrower shall have delivered to the Administrative Agent copies of
such other approvals and documents as the Administrative Agent may reasonably
request.

     SECTION 3.04. Conditions Precedent to Extensions of Credit after
December 31, 2005.

     At any time after December 31, 2005, the obligation of each Lender to make
an Advance as part of any Borrowing (including the initial Borrowing) that would
increase the aggregate principal amount of Advances outstanding hereunder, and
the obligation of the Fronting Bank to issue, amend, extend or renew a Letter of
Credit (including the initial Letter of Credit), shall be subject to the further
conditions precedent that on or prior to the date of such Extension of Credit
the Administrative Agent shall have received the following, each dated the same
date, in form and substance satisfactory to the Administrative Agent and with
one copy for the Fronting Bank and each Lender:

     (i) A certificate of the Secretary or an Assistant Secretary of the
Borrower certifying that attached thereto is a true and correct copy of the
Supplemental SEC Order and that such order has been issued and is in full force
and effect; and

     (ii) An opinion of Pillsbury Winthrop LLP, special counsel for the
Borrower, to the effect that no Governmental Action is or will be required in
connection with the execution, delivery or performance by the Borrower, or the
consummation by the Borrower of the transactions contemplated by this Agreement
or any other Loan Document to which it is, or is to become, a party other than
the Supplemental SEC Order, which has been duly issued and is in full force and
effect.



27

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

     SECTION 4.01. Representations and Warranties of the Borrower.

     The Borrower represents and warrants as follows:

     (a) Corporate Existence and Power. It is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Ohio, is
duly qualified to do business as a foreign corporation in and is in good
standing under the laws of each state in which the ownership of its properties
or the conduct of its business makes such qualification necessary except where
the failure to be so qualified would not have a material adverse effect on its
business or financial condition or its ability to perform its obligations under
the Loan Documents, and has all corporate powers and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted.

     (b) Corporate Authorization. The execution, delivery and performance by it
of each Loan Document to which it is, or is to become, a party, have been duly
authorized by all necessary corporate action on its part and do not, and will
not, require the consent or approval of its shareholders, or any trustee or
holder of any Indebtedness or other obligation of it, other than such consents
and approvals as have been duly obtained, given or accomplished.

     (c) No Violation, Etc. Neither the execution, delivery or performance by it
of this Agreement or any other Loan Document to which it is, or is to become, a
party, nor the consummation by it of the transactions contemplated hereby or
thereby, nor compliance by it with the provisions hereof or thereof, conflicts
or will conflict with, or results or will result in a breach or contravention of
any of the provisions of its charter or Code of Regulations or any Applicable
Law, or any indenture, mortgage, lease or any other agreement or instrument to
which it or any of its Affiliates is party or by which its property or the
property of any of its Affiliates is bound, or results or will result in the
creation or imposition of any Lien upon any of its property or the property of
any of its Affiliates except as provided herein. There is no provision of its
charter or Code of Regulations, or any Applicable Law, or any such indenture,
mortgage, lease or other agreement or instrument that materially adversely
affects, or in the future is likely (so far as it can now foresee) to materially
adversely affect, its business, operations, affairs, condition, properties or
assets or its ability to perform its obligations under this Agreement or any
other Loan Document to which it is, or is to become, a party. Each of the
Borrower and its Subsidiaries is in compliance with all laws (including, without
limitation, ERISA and Environmental Laws), regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, has not had and could
not reasonably be expected to have a material adverse effect on (i) the
business, assets, operations, condition (financial or otherwise) or prospects of
the Borrower and its Subsidiaries taken as a whole, or (ii) the legality,
validity or enforceability of any of the Loan Documents or the rights, remedies
and benefits available to the parties thereunder or the ability of the Borrower
to perform its obligations under the Loan Documents.

     (d) Governmental Actions. No Governmental Action is or will be required in
connection with the execution, delivery or performance by it, or the
consummation by it of the transactions contemplated by this Agreement or any
other Loan Document to which it is, or is to become, a party other than (i) the
SEC Order, which has been duly issued and is in full force and effect and
(ii) the Supplemental SEC Order.

     (e) Execution and Delivery. This Agreement and the other Loan Documents to
which it is, or is to become, a party have been or will be (as the case may be)
duly executed and delivered by it, and this Agreement is, and upon execution and
delivery thereof each other Loan Document will be, the legal, valid and binding
obligation of it enforceable against it in accordance with its terms, subject,
however, to the application by a court of general principles of equity and to
the effect of any applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ rights generally.

     (f) Litigation. Except as disclosed in the Borrower’s Annual Report on Form
10-K for the fiscal year ended December 31, 2003, its Quarterly Report on Form
10-Q for the quarter ended March 31, 2004 and its Current Reports on Form 8-K
filed in 2004 prior to the date hereof (copies of which have been furnished to
each Bank), there is no pending or threatened action or proceeding (including,
without limitation, any proceeding relating to or arising out of Environmental
Laws) affecting it or any of its Subsidiaries before any court, governmental
agency or arbitrator that has a reasonable possibility of having a material
adverse effect on the business, condition (financial or otherwise),



28

results of operations or prospects of it and its consolidated subsidiaries,
taken as a whole, or on the ability of the Borrower to perform its obligations
under this Agreement or any other Loan Document, and there has been no
development in the matters disclosed in such filings that has had such a
material adverse effect.

     (g) Financial Statements; Material Adverse Change. The consolidated balance
sheets of the Borrower and its Subsidiaries as at December 31, 2003, and the
related consolidated statements of income, retained earnings and cash flows of
the Borrower and its Subsidiaries for the fiscal year then ended, certified by
PricewaterhouseCoopers LLP, independent public accountants, and the unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as at March 31,
2004, and the related consolidated statements of income, retained earnings and
cash flows of the Borrower and its Subsidiaries for the nine months then ended,
copies of each of which have been furnished to each Bank and the Fronting Bank,
in all cases as amended and restated to the date hereof, present fairly the
consolidated financial position of the Borrower and its Subsidiaries as at such
dates and the consolidated results of the operations of the Borrower and its
Subsidiaries for the periods ended on such dates, all in accordance with GAAP
consistently applied. Except as disclosed in the Borrower’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2003, its Quarterly Report on
form 10-Q for the quarter ended March 31, 2004 and its Current Reports on Form
8-K filed in 2004 prior to the date hereof (copies of which have been furnished
to each Bank), there has been no material adverse change in the business,
condition (financial or otherwise), results of operations or prospects of the
Borrower and its Consolidated Subsidiaries, taken as a whole, since December 31,
2003.

     (h) ERISA.

     (i) No Termination Event has occurred or is reasonably expected to occur
with respect to any Plan.

     (ii) Schedule B (Actuarial Information) to the most recent annual report
(Form 5500 Series) with respect to each Plan, copies of which have been filed
with the Internal Revenue Service and furnished to the Banks, is complete and
accurate and fairly presents the funding status of such Plan, and since the date
of such Schedule B there has been no material adverse change in such funding
status.

     (iii) Neither it nor any member of the Controlled Group has incurred nor
reasonably expects to incur any withdrawal liability under ERISA to any
Multiemployer Plan.

     (i) Taxes. It and each of its Subsidiaries has filed all tax returns
(federal, state and local) required to be filed and paid all taxes shown thereon
to be due, including interest and penalties, or provided adequate reserves for
payment thereof in accordance with GAAP other than such taxes that the Borrower
or such Subsidiary is contesting in good faith by appropriate legal proceedings.

     (j) Use of Proceeds. The proceeds of each Extension of Credit and each
Letter of Credit will be used solely for the general corporate purposes of the
Borrower and/or its Subsidiaries.

     (k) Margin Stock. After applying the proceeds of each Extension of Credit,
not more than 25% of the value of the assets of the Borrower and its
Subsidiaries subject to the restrictions of Section 5.03(a) or (b) will consist
of or be represented by Margin Stock. The Borrower is not engaged in the
business of extending credit for the purpose of purchasing or carrying Margin
Stock, and no proceeds of any Extension of Credit will be used to purchase or
carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock.

     (l) Investment Company. The Borrower is not an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or an “investment advisor” within
the meaning of the Investment Advisers Act of 1940, as amended.

     (m) No Event of Default. No event has occurred and is continuing that
constitutes an Event of Default or that would constitute an Event of Default
(including, without limitation, an Event of Default under Section 6.01(e)) but
for the requirement that notice be given or time elapse or both.

     (n) Solvency. (i) The fair saleable value of its assets will exceed the
amount that will be required to be paid on or in respect of the probable
liability on its existing debts and other liabilities (including contingent
liabilities)



29

as they mature; (ii) its assets do not constitute unreasonably small capital to
carry out its business as now conducted or as proposed to be conducted; (iii) it
does not intend to incur debts beyond its ability to pay such debts as they
mature (taking into account the timing and amounts of cash to be received by it
and the amounts to be payable on or in respect of its obligations); and (iv) it
does not believe that final judgments against it in actions for money damages
presently pending will be rendered at a time when, or in an amount such that, it
will be unable to satisfy any such judgments promptly in accordance with their
terms (taking into account the maximum reasonable amount of such judgments in
any such actions and the earliest reasonable time at which such judgments might
be rendered). Its cash flow, after taking into account all other anticipated
uses of its cash (including the payments on or in respect of debt referred to in
clause (iii) above), will at all times be sufficient to pay all such judgments
promptly in accordance with their terms.

     (o) No Material Misstatements. The reports, financial statements and other
written information furnished by or on behalf of the Borrower to the
Administrative Agent, the Fronting Bank or any Lender pursuant to or in
connection with the Loan Documents and the transactions contemplated thereby do
not contain and will not contain, when taken as a whole, any untrue statement of
a material fact and do not omit and will not omit, when taken as a whole, to
state any fact necessary to make the statements therein, in the light of the
circumstances under which they were or will be made, not misleading in any
material respect.

ARTICLE V

COVENANTS OF THE BORROWER

     SECTION 5.01. Affirmative Covenants of the Borrower.

     Unless the Majority Lenders shall otherwise consent in writing, so long as
any amount payable by the Borrower hereunder shall remain unpaid, any Letter of
Credit shall remain outstanding or any Lender shall have any Commitment
hereunder, the Borrower will:

     (a) Preservation of Corporate Existence, Etc. (i) Without limiting the
right of the Borrower to merge with or into or consolidate with or into any
other corporation or entity in accordance with the provisions of Section 5.03(c)
hereof, preserve and maintain its corporate existence in the state of its
incorporation and qualify and remain qualified as a foreign corporation in each
jurisdiction in which such qualification is reasonably necessary in view of its
business and operations or the ownership of its properties and (ii) preserve,
renew and keep in full force and effect the rights, privileges and franchises
necessary or desirable in the normal conduct of its business.

     (b) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries
to comply, in all material respects with all applicable laws, rules,
regulations, and orders of any Governmental Authority, the noncompliance with
which would materially and adversely affect the business or condition of the
Borrower and its Subsidiaries, taken as a whole, such compliance to include,
without limitation, compliance with Environmental Laws and ERISA and paying
before the same become delinquent all material taxes, assessments and
governmental charges imposed upon it or upon its property, except to the extent
compliance with any of the foregoing is then being contested in good faith by
appropriate legal proceedings.

     (c) Maintenance of Insurance, Etc. Maintain insurance with responsible and
reputable insurance companies or associations or through its own program of
self-insurance in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Borrower operates and furnish to the
Administrative Agent, within a reasonable time after written request therefor,
such information as to the insurance carried as any Lender or the Fronting Bank,
through the Administrative Agent, may reasonably request.

     (d) Inspection Rights. At any reasonable time and from time to time as the
Administrative Agent, the Fronting Bank or any Lender may reasonably request,
permit the Administrative Agent, the Fronting Bank or such Lender or any agents
or representatives thereof to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, the Borrower and
any of its Subsidiaries, and to discuss the affairs, finances and accounts of
the Borrower and any of its Subsidiaries with any of their respective officers
or directors; provided, however, that the Borrower reserves the right to
restrict access to any of its Subsidiaries’ generating facilities in accordance
with reasonably adopted procedures relating to safety and security. The
Administrative Agent, the Fronting Bank and each Lender agree to use reasonable
efforts to ensure that any information concerning the



30

Borrower or any of its Subsidiaries obtained by the Administrative Agent, the
Fronting Bank or such Lender pursuant to this subsection (d) or subsection
(g) that is not contained in a report or other document filed with the SEC,
distributed by the Borrower to its security holders or otherwise generally
available to the public, will, to the extent permitted by law and except as may
be required by valid subpoena or in the normal course of the Administrative
Agent’s, the Fronting Bank’s or such Lender’s business operations be treated
confidentially by the Administrative Agent, the Fronting Bank or such Lender, as
the case may be, and will not be distributed or otherwise made available by the
Administrative Agent, the Fronting Bank or such Lender, as the case may be, to
any Person, other than the Administrative Agent’s, the Fronting Bank’s or such
Lender’s employees, authorized agents or representatives (including, without
limitation, attorneys and accountants).

     (e) Keeping of Books. Keep, and cause each Subsidiary to keep, proper books
of record and account in which entries shall be made of all financial
transactions and the assets and business of the Borrower and each of its
Subsidiaries in accordance with GAAP.

     (f) Maintenance of Properties. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are used or
that are useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted, it being understood that this
covenant relates only to the good working order and condition of such properties
and shall not be construed as a covenant of the Borrower or any of its
Subsidiaries not to dispose of such properties by sale, lease, transfer or
otherwise.

     (g) Reporting Requirements. Furnish, or cause to be furnished, to the
Administrative Agent, with sufficient copies for each Lender and the Fronting
Bank, the following:

     (i) promptly after the occurrence of any Event of Default, the statement of
an authorized officer of the Borrower setting forth details of such Event of
Default and the action that the Borrower has taken or proposes to take with
respect thereto;

     (ii) as soon as available and in any event within 50 days after the close
of each of the first three quarters in each fiscal year of the Borrower,
consolidated balance sheets of the Borrower and its Subsidiaries as at the end
of such quarter and consolidated statements of income of the Borrower and its
Subsidiaries for the period commencing at the end of the previous fiscal year
and ending with the end of such quarter, fairly presenting the financial
condition of the Borrower and its Subsidiaries as at such date and the results
of operations of the Borrower and its Subsidiaries for such period and setting
forth in each case in comparative form the corresponding figures for the
corresponding period of the preceding fiscal year, all in reasonable detail and
duly certified (subject to year-end audit adjustments) by the chief financial
officer, treasurer, assistant treasurer or controller of the Borrower as having
been prepared in accordance with GAAP consistently applied;

     (iii) as soon as available and in any event within 105 days after the end
of each fiscal year of the Borrower, a copy of the annual report for such year
for the Borrower and its Subsidiaries, containing consolidated and consolidating
financial statements of the Borrower and its Subsidiaries for such year
certified in a manner acceptable to the Lenders and the Fronting Bank by
PricewaterhouseCoopers LLP or other independent public accountants acceptable to
the Lenders and the Fronting Bank, together with statements of projected
financial performance prepared by management for the next fiscal year, in form
satisfactory to the Administrative Agent;

     (iv) concurrently with the delivery of the financial statements specified
in clauses (ii) and (iii) above a certificate of the chief financial officer,
treasurer, assistant treasurer or controller of the Borrower (A) stating whether
he has any knowledge of the occurrence at any time prior to the date of such
certificate of an Event of Default not theretofore reported pursuant to the
provisions of clause (i) of this subsection (g) or of the occurrence at any time
prior to such date of any such Event of Default, except Events of Default
theretofore reported pursuant to the provisions of clause (i) of this subsection
(g) and remedied, and, if so, stating the facts with respect thereto, and
(B) setting forth in a true and correct manner, the calculation of the ratios
contemplated by Section 5.02 hereof, as of the date of the most recent financial
statements accompanying such certificate, to show the Borrower’s compliance with
or the status of the financial covenants contained in Section 5.02 hereof;



31

     (v) promptly after the sending or filing thereof, copies of all reports
that the Borrower sends to any of its securityholders, and copies of all reports
on Form 10-K, Form 10-Q or Form 8-K that the Borrower or any of its Subsidiaries
files with the SEC;

     (vi) as soon as possible and in any event (A) within 30 days after the
Borrower or any member of the Controlled Group knows or has reason to know that
any Termination Event described in clause (i) of the definition of Termination
Event with respect to any Plan has occurred and (B) within 10 days after the
Borrower or any member of the Controlled Group knows or has reason to know that
any other Termination Event with respect to any Plan has occurred, a statement
of the chief financial officer of the Borrower describing such Termination Event
and the action, if any, that the Borrower or such member of the Controlled
Group, as the case may be, proposes to take with respect thereto;

     (vii) promptly and in any event within two Business Days after receipt
thereof by the Borrower or any member of the Controlled Group from the PBGC,
copies of each notice received by the Borrower or any such member of the
Controlled Group of the PBGC’s intention to terminate any Plan or to have a
trustee appointed to administer any Plan;

     (viii) promptly and in any event within 30 days after the filing thereof
with the Internal Revenue Service, copies of each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) with respect to each Plan;

     (ix) promptly and in any event within five Business Days after receipt
thereof by the Borrower or any member of the Controlled Group from a
Multiemployer Plan sponsor, a copy of each notice received by the Borrower or
any member of the Controlled Group concerning the imposition of withdrawal
liability pursuant to Section 4202 of ERISA;

     (x) promptly and in any event within five Business Days after Moody’s or
S&P has changed any relevant Reference Rating, notice of such change; and

     (xi) such other information respecting the condition or operations,
financial or otherwise, of the Borrower or any of its Subsidiaries, including,
without limitation, copies of all reports and registration statements that the
Borrower or any Subsidiary files with the SEC or any national securities
exchange, as the Administrative Agent or the Fronting Bank or any Lender
(through the Administrative Agent) may from time to time reasonably request.

     (h) SEC Order. Maintain the SEC Order and, on and after the date of any
Extension of Credit after December 31, 2005, the Supplemental SEC Order, in full
force and effect and comply with all terms and conditions thereof until all
amounts outstanding under the Loan Documents shall have been repaid or paid (as
the case may be) and the Termination Date has occurred.

     SECTION 5.02. Financial Covenants of the Borrower.

     Unless the Majority Lenders shall otherwise consent in writing, so long as
any amount payable by the Borrower hereunder shall remain unpaid, any Letter of
Credit shall remain outstanding or any Lender shall have any Commitment
hereunder, the Borrower will:

     (a) FirstEnergy Fixed Charge Ratio. Maintain (determined as of the last day
of each fiscal quarter) a FirstEnergy Fixed Charge Ratio of at least 2.00 to
1.00.

     (b) FirstEnergy Debt to Capitalization Ratio. Not permit (determined as of
the last day of each fiscal quarter) the FirstEnergy Debt to Capitalization
Ratio to exceed 0.65 to 1.00.



32

     SECTION 5.03. Negative Covenants of the Borrower.

     Unless the Majority Lenders shall otherwise consent in writing, so long as
any amount payable by the Borrower hereunder shall remain unpaid, any Letter of
Credit shall remain outstanding or any Lender shall have any Commitment
hereunder, the Borrower will not:

     (a) Sales, Etc. (i) Sell, lease, transfer or otherwise dispose of any
shares of common stock of any of its domestic Significant Subsidiaries, whether
now owned or hereafter acquired, or permit any of its Significant Subsidiaries
to do so or (ii) permit the Borrower or any Subsidiary to sell, lease, transfer
or otherwise dispose of (whether in one transaction or a series of transactions)
assets located in The United States of America representing in the aggregate
more than 15% (determined at the time of each such transaction) of the value of
all of the consolidated fixed assets of the Borrower, as reported on the most
recent consolidated balance sheet of the Borrower, to any entity other than the
Borrower or any of its wholly owned direct or indirect Subsidiaries.

     (b) Liens, Etc. Create or suffer to exist, or permit any of its Significant
Subsidiaries to create or suffer to exist, any Lien upon or with respect to any
of its properties (including, without limitation, any shares of any class of
equity security of any of its Significant Subsidiaries), in each case to secure
or provide for the payment of Indebtedness, other than (i) liens consisting of
(A) pledges or deposits in the ordinary course of business to secure obligations
under worker’s compensation laws or similar legislation, (B) deposits in the
ordinary course of business to secure, or in lieu of, surety, appeal, or customs
bonds to which the Borrower or Significant Subsidiary is a party, (C) pledges or
deposits in the ordinary course of business to secure performance in connection
with bids, tenders or contracts (other than contracts for the payment of money),
or (D) materialmen’s, mechanics’, carriers’, workers’, repairmen’s or other like
Liens incurred in the ordinary course of business for sums not yet due or
currently being contested in good faith by appropriate proceedings diligently
conducted, or deposits to obtain in the release of such Liens; (ii) purchase
money liens or purchase money security interests upon or in any property
acquired or held by the Borrower or Significant Subsidiary in the ordinary
course of business, which secure the purchase price of such property or secure
indebtedness incurred solely for the purpose of financing the acquisition of
such property; (iii) Liens existing on the property of any Person at the time
that such Person becomes a direct or indirect Significant Subsidiary of the
Borrower or Significant Subsidiary; provided that such Liens were not created to
secure the acquisition of such Person; (iv) Liens in existence on the date of
this Agreement; (v) Liens created by any First Mortgage Indenture, so long as
(A) under the terms thereof no “event of default” (howsoever designated) in
respect of any bonds issued thereunder will be triggered by reference to an
Event of Default or Unmatured Default and (B) no such Liens shall apply to
assets acquired from the Borrower or any Significant Subsidiary if such assets
were free of Liens (other than as a result of a release of such Liens in
contemplation of such acquisition) immediately prior to any such acquisition;
(vi) Liens on assets of ATSI to secure Indebtedness of ATSI, provided, however,
that the aggregate principal amount of Indebtedness secured by such Liens shall
not at any time exceed 60% of the depreciated book value of the property subject
to such Liens; (vii) Liens securing Stranded Cost Securitization Bonds;
(viii) Liens on cash (in an aggregate amount not to exceed $270,000,000) pledged
to secure reimbursement obligations for letters of credit issued for the account
of Ohio Edison Company and (ix) Liens created for the sole purpose of extending,
renewing or replacing in whole or in part Indebtedness secured by any Lien
referred to in the foregoing clauses (i) through (viii); provided, however, that
the principal amount of Indebtedness secured thereby shall not exceed the
principal amount of Indebtedness so secured at the time of such extension,
renewal or replacement, and that such extension, renewal or replacement, as the
case may be, shall be limited to all or a part of the property or Indebtedness
that secured the Lien so extended, renewed or replaced (and any improvements on
such property); and (ix) Liens on Letter of Credit Cash Cover as contemplated by
Section 6.01.

     (c) Mergers, Etc. Merge with or into or consolidate with or into any other
Person, or permit any of its Subsidiaries to do so unless (i) immediately after
giving effect thereto, no event shall occur and be continuing that constitutes
an Event of Default, (ii) the consolidation or merger shall not materially and
adversely affect the ability of the Borrower (or its successor by merger or
consolidation as contemplated by clause (i) of this subsection (c)) to perform
its obligations hereunder or under any other Loan Document, and (iii) in the
case of any merger or consolidation to which the Borrower is a party, the
corporation formed by such consolidation or into which the Borrower shall be
merged shall assume the Borrower’s obligations under this Agreement and the
other Loan Documents to which it is a party in a writing satisfactory in form
and substance to the Majority Lenders and the Fronting Bank.

     (d) Compliance with ERISA. (i) Enter into any “prohibited transaction” (as
defined in Section 4975 of the Code, and in ERISA) involving any Plan that may
result in any liability of the Borrower to any Person that (in the opinion of
the Majority Lenders and the Fronting Bank) is material to the financial
position or operations of the Borrower or (ii) allow or suffer to exist any
other event or condition known to the Borrower that results in any liability of



33

the Borrower to the PBGC that (in the opinion of the Majority Lenders and the
Fronting Bank) is material to the financial position or operations of the
Borrower. For purposes of this subsection (d), “liability” shall not include
termination insurance premiums payable under Section 4007 of ERISA.

     (e) Use of Proceeds. Use the proceeds of any Extension of Credit for any
purpose other than working capital and other general corporate purposes of the
Borrower and its Subsidiaries; provided, however, that the Borrower may not use
such proceeds in connection with any Hostile Acquisition.

ARTICLE VI

EVENTS OF DEFAULT

     SECTION 6.01. Events of Default.

     If any of the following events (“Events of Default”) shall occur and be
continuing:

     (a) Any principal of, or interest on, any Advance, or any Reimbursement
Obligation, or any fees or other amounts payable hereunder shall not be paid
when the same become due and payable; or

     (b) Any representation or warranty made by the Borrower (or any of its
officers) in any Loan Document or in connection with any Loan Document shall
prove to have been incorrect or misleading in any material respect when made; or

     (c) (i) The Borrower shall fail to perform or observe any covenant set
forth in Section 5.02 or Section 5.03 on its part to be performed or observed or
(ii) the Borrower shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement or any other Loan Document on its part to
be performed or observed and such failure shall remain unremedied for 30 days
after written notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender; or

     (d) Any material provision of this Agreement or any other Loan Document
shall at any time and for any reason cease to be valid and binding upon the
Borrower, except pursuant to the terms thereof, or shall be declared to be null
and void, or the validity or enforceability thereof shall be contested by the
Borrower or any Governmental Authority, or the Borrower shall deny that it has
any or further liability or obligation under this Agreement or any other Loan
Document; or

     (e) The Borrower or any Significant Subsidiary shall fail to pay any
principal of or premium or interest on any Indebtedness (other than Indebtedness
under this Agreement) that is outstanding in a principal amount in excess of
$20,000,000 in the aggregate when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Indebtedness; or any other event
shall occur or condition shall exist under any agreement or instrument relating
to any such Indebtedness and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such event
or condition is to accelerate, or to permit the acceleration of, the maturity of
such Indebtedness; or any such Indebtedness shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof; or

     (f) The Borrower or any Significant Subsidiary shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any Significant Subsidiary seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition or arrangement with creditors, a readjustment
of its debts, in each case under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted or acquiesced in by it),
either such proceeding shall remain undismissed or unstayed for a period of 60
consecutive days, or any of the actions sought in such



34

proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Borrower or any Significant Subsidiary shall take any corporate action to
authorize or to consent to any of the actions set forth above in this subsection
(f); or

     (g) Any judgment or order for the payment of money exceeding any applicable
insurance coverage by more than $10,000,000 shall be rendered by a court of
final adjudication against the Borrower or any Significant Subsidiary and either
(i) valid enforcement proceedings shall have been commenced by any creditor upon
such judgment or order or (ii) there shall be any period of 10 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or

     (h) Any Termination Event with respect to a Plan shall have occurred, and,
30 days after notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender, (i) such Termination Event (if correctable)
shall not have been corrected and (ii) the then Unfunded Vested Liabilities of
such Plan exceed $10,000,000 (or in the case of a Termination Event involving
the withdrawal of a “substantial employer” (as defined in Section 4001(a)(2) of
ERISA), the withdrawing employer’s proportionate share of such excess shall
exceed such amount), or the Borrower or any member of the Controlled Group as
employer under a Multiemployer Plan shall have made a complete or partial
withdrawal from such Multiemployer Plan and the Plan sponsor of such
Multiemployer Plan shall have notified such withdrawing employer that such
employer has incurred a withdrawal liability in an amount exceeding $10,000,000;
or

     (i) Any change in Applicable Law or any Governmental Action shall occur
that has the effect of making the transactions contemplated by this Agreement or
any other Loan Document unauthorized, illegal or otherwise contrary to
Applicable Law; or

     (j) (i) The Borrower shall fail to own directly or indirectly 100% of the
issued and outstanding shares of common stock of each domestic Significant
Subsidiary, (ii) any Person or two or more Persons acting in concert shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
amended), directly or indirectly, of securities of the Borrower (or other
securities convertible into such securities) representing 30% or more of the
combined voting power of all securities of the Borrower entitled to vote in the
election of directors; (iii) commencing after the date of this Agreement,
individuals who as of the date of this Agreement were directors shall have
ceased for any reason to constitute a majority of the Board of Directors of the
Borrower unless the Persons replacing such individuals were nominated by the
stockholders or the Board of Directors of the Borrower in accordance with the
Borrower’s Code of Regulations; or (iv) 90 days shall have elapsed after any
Person or two or more Persons acting in concert shall have entered into a
contract or arrangement that upon consummation will result in its or their
acquisition of, or control over, securities of the Borrower (or other securities
convertible into such securities) representing 30% or more of the combined
voting power of all securities of the Borrower entitled to vote in the election
of directors (each a “Change of Control”).

then, and in any such event, the Administrative Agent shall at the request, or
may with the consent, of the Majority Lenders, (i) by notice to the Borrower,
declare the obligation of each Lender to make Advances, and the obligation of
the Fronting Bank to issue Letters of Credit, to be terminated, whereupon the
same shall forthwith terminate, (ii) by notice to the Borrower, declare the
Advances, an amount equal to the aggregate Stated Amount of all issued but
undrawn Letters of Credit (such amount being the “Letter of Credit Cash Cover”)
and all other amounts payable under this Agreement and the other Loan Documents
to be forthwith due and payable, whereupon the Advances and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrower, and (iii) instruct the Fronting Bank to (whereupon the Fronting
Bank shall) furnish to each Beneficiary written notice of its intention to
terminate such Letter of Credit pursuant to the terms thereof; provided,
however, that in the event of an actual or deemed entry of an order for relief
with respect to the Borrower or any Significant Subsidiary under the Bankruptcy
Code, (A) the obligation of each Lender to make Advances, and the obligation of
the Fronting Bank to issue Letters of Credit, shall automatically be terminated
and (B) all Advances, the Letter of Credit Cash Cover and all other amounts
payable under this Agreement shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower. In the event that the Borrower is
required to pay the Letter of Credit Cash Cover pursuant to this Section, such
payment shall be made in immediately available funds to the Administrative
Agent, which shall hold such funds as collateral pursuant to arrangements
satisfactory to



35

the Administrative Agent and the Fronting Bank to secure Reimbursement
Obligations in respect of Letters of Credit then outstanding.

ARTICLE VII

THE ADMINISTRATIVE AGENT

     SECTION 7.01. Authorization and Action.

     Each Lender and the Fronting Bank hereby appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Administrative Agent by
the terms hereof, together with such powers as are reasonably incidental
thereto. As to any matters not expressly provided for by this Agreement the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Majority Lenders, and such instructions shall be binding upon all Lenders
and the Fronting Bank; provided, however, that the Administrative Agent shall
not be required to take any action that exposes the Administrative Agent to
personal liability or that is contrary to this Agreement or applicable law. The
Administrative Agent agrees to give to each Lender and the Fronting Bank prompt
notice of each notice given to it by the Borrower pursuant to the terms of this
Agreement and to promptly forward to each Lender and the Fronting Bank the
financial statements delivered to the Administrative Agent pursuant to Section
5.01(g).

     SECTION 7.02. Agent’s Reliance, Etc.

     Neither the Administrative Agent nor any of its directors, officers, agents
or employees shall be liable to any Lender, the Fronting Bank or the Borrower
for any action taken or omitted to be taken by it or them under or in connection
with this Agreement, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, the
Administrative Agent: (i) may treat each Lender listed in the Register as a
“Lender” with a Commitment in the amount recorded in the Register until the
Administrative Agent receives and accepts an Assignment and Acceptance entered
into by a Lender listed in the Register, as assignor, and an Eligible Assignee,
as assignee, as provided in Section 8.08, at which time the Administrative Agent
will make such recordations in the Register as are appropriate to reflect the
assignment effected by such Assignment and Acceptance; (ii) may consult with
legal counsel (including counsel for the Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (iii) makes no warranty or
representation to any Lender or the Fronting Bank and shall not be responsible
to any Lender or the Fronting Bank for any statements, warranties or
representations (whether written or oral) made in or in connection with the Loan
Documents; (iv) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of the
Loan Documents on the part of the Borrower or to inspect the property (including
the books and records) of the Borrower; (v) shall not be responsible to any
Lender or the Fronting Bank for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; and (vi) shall incur no
liability under or in respect of this Agreement by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telecopier,
telegram or cable) believed by it in good faith to be genuine and signed or sent
by the proper party or parties.

     SECTION 7.03. CUSA, Barclays and Affiliates.

     With respect to its Commitment, the Advances made by it and any Note issued
to it, each of CUSA and Barclays shall have the same rights and powers under
this Agreement as any other Lender and may exercise the same as though it were
not the Administrative Agent or the Fronting Bank (as the case may be); and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated, include
each of CUSA and Barclays in its individual capacity. Each of CUSA and Barclays
and their respective affiliates may accept deposits from, lend money to, act as
trustee under indentures of, and generally engage in any kind of business with,
the Borrower, any of its respective subsidiaries and any Person who may do
business with or own securities of the Borrower or any such subsidiary, all as
if CUSA or Barclays were not the Administrative Agent or the Fronting Bank (as
the case may be) and without any duty to account therefor to the Lenders or the
Fronting Bank.



36

     SECTION 7.04. Lender Credit Decision.

     Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent, the Fronting Bank or any other Lender and based
on the financial statements referred to in Section 4.01(g) and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Fronting Bank or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement.

     SECTION 7.05. Indemnification.

     The Lenders agree to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower), ratably according to the amounts of their
respective Commitments, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against the Administrative Agent in any way relating to or
arising out of this Agreement or any action taken or omitted by the
Administrative Agent under this Agreement; provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Lender agrees to reimburse the Administrative
Agent promptly upon demand for its ratable share of any out-of-pocket expenses
(including reasonable counsel fees) incurred by the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that such expenses are
reimbursable by the Borrower but for which the Administrative Agent is not
reimbursed by the Borrower.

     SECTION 7.06. Successor Agent.

     The Administrative Agent may resign at any time by giving written notice
thereof to the Lenders, the Fronting Bank and the Borrower and may be removed at
any time with or without cause by the Majority Lenders and the Fronting Bank.
Upon any such resignation or removal, the Majority Lenders and the Fronting Bank
shall have the right, with the prior written consent of the Borrower (unless an
Event of Default or an Unmatured Default has occurred and is continuing), which
consent shall not be unreasonably withheld or delayed, to appoint a successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Majority Lenders and the Fronting Bank, and shall have accepted
such appointment, within 30 days after the retiring Administrative Agent’s
giving of notice of resignation or the Majority Lenders’ and the Fronting Bank’s
removal of the retiring Administrative Agent, then the retiring Administrative
Agent may, on behalf of the Lenders and the Fronting Bank, appoint a successor
Administrative Agent, which shall be a commercial bank described in clause
(i) or (ii) of the definition of “Eligible Assignee” and having a combined
capital and surplus of at least $250,000,000. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement. After any retiring
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement. Notwithstanding the foregoing, if no Event of Default or Unmatured
Default shall have occurred and be continuing, then no successor Administrative
Agent shall be appointed under this Section 7.06 without the prior written
consent of the Borrower, which consent shall not be unreasonably withheld or
delayed.

ARTICLE VIII

MISCELLANEOUS

     SECTION 8.01. Amendments, Etc.

     No amendment or waiver of any provision of this Agreement or any Note, nor
consent to any departure by the Borrower therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Majority
Lenders, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no amendment, waiver or consent shall, unless in writing and signed by all



37

the Lenders, do any of the following: (a) waive any of the conditions specified
in Section 3.01, 3.02, 3.03 or 3.04 (b) increase the Commitments of the Lenders
or subject the Lenders to any additional obligations, (c) reduce the principal
of, or interest on, the Advances or any fees or other amounts payable hereunder,
(d) postpone any date fixed for any payment of principal of, or interest on, the
Advances or any fees or other amounts payable hereunder, (e) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Advances, or the number of Lenders, that shall be required for the Lenders or
any of them to take any action hereunder or (f) amend this Section 8.01; and
provided, further, that no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required above
to take such action, affect the rights or duties of the Administrative Agent
under this Agreement; and provided, further, that no amendment, waiver or
consent that would adversely affect the rights of, or increase the obligations
of, the Fronting Bank, or that would alter any provision hereof relating to or
affecting Letters of Credit, shall be effective unless agreed to in writing by
the Fronting Bank; and provided, further, that this Agreement may be amended and
restated without the consent of any Lender, the Fronting Bank or the
Administrative Agent if, upon giving effect to such amendment and restatement,
such Lender, the Fronting Bank or the Administrative Agent, as the case may be,
shall no longer be a party to this Agreement (as so amended and restated) or
have any Commitment or other obligation hereunder and shall have been paid in
full all amounts payable hereunder to such Lender, the Fronting Bank or the
Administrative Agent, as the case may be.

     SECTION 8.02. Notices, Etc.

     Unless specifically provided otherwise in this Agreement, all notices and
other communications provided for hereunder shall be in writing (including
telecopier, telegraphic or cable communication) and mailed, telecopied,
telegraphed, cabled or delivered, if to the Borrower, at its address at 76 South
Main Street, Akron, Ohio 44308, Attention: Treasurer, Telecopy: (330) 384-3772;
if to any Bank, at its Domestic Lending Office specified opposite its name on
Schedule I hereto; if to any other Lender, at its Domestic Lending Office
specified in the Assignment and Acceptance pursuant to which it became a Lender;
if to the Administrative Agent, at its address at Two Penns Way, Suite 200, New
Castle, Delaware 19720, Attention: Bank Loan Syndications; if to CUSA, as a
Fronting Bank, as its address at Two Penns Way, Suite 200, New Castle, DE 19720,
Attention: Karen Riley; and if to Barclays, as a Fronting Bank, at its address
at 200 Park Avenue, New York, NY 10166; or, as to each party, at such other
address as shall be designated by such party in a written notice to the other
parties. All such notices and communications shall, when mailed, telecopied,
telegraphed, telexed or cabled, be effective when deposited in the mails,
telecopied, delivered to the telegraph company or delivered to the cable
company, respectively, except that notices and communications to the
Administrative Agent or the Fronting Bank pursuant to Article II or VII shall
not be effective until received by the Administrative Agent or the Fronting Bank
(as the case may be).

     SECTION 8.03. Electronic Communications.

     (a) The Borrower hereby agrees that it will provide to the Administrative
Agent all information, documents and other materials that it is obligated to
furnish to the Administrative Agent pursuant to Sections 5.01(g)(ii) through
(xi) (collectively, the “Communications”), by transmitting the Communications in
an electronic/soft medium in a format acceptable to the Administrative Agent to
oploanswebadmin@citigroup.com or faxing the Communications to 212-994-0848. In
addition, the Borrower agrees to continue to provide the Communications to the
Administrative Agent in the manner otherwise specified in this Agreement, but
only to the extent requested by the Administrative Agent.

     (b) The Borrower further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks, Fixed Income Direct or a substantially similar electronic
transmission systems (the “Platform”). The Borrower acknowledges that the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution.

     (c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR



38

REPRESENTATIVES (COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE
BORROWER, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND,
INCLUDING, WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF THE COMMUNICATIONS THROUGH THE PLATFORM, EXCEPT TO THE EXTENT
THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY
A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH AGENT
PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

     (d) The Administrative Agent agrees that the receipt of the Communications
by the Administrative Agent at its e-mail address set forth above shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

     (e) Nothing herein shall prejudice the right of the Administrative Agent or
any Lender to give any notice or other communication pursuant to any Loan
Document in any other manner specified in such Loan Document.

     SECTION 8.04. No Waiver; Remedies.

     No failure on the part of any Lender, the Fronting Bank or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

     SECTION 8.05. Costs and Expenses; Indemnification.

     (a) The Borrower agrees to pay on demand all costs and expenses incurred by
the Administrative Agent in connection with the preparation, execution,
delivery, syndication administration, modification and amendment of this
Agreement, any Note and the other documents to be delivered hereunder,
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for the Administrative Agent with respect thereto and with respect to
advising the Administrative Agent as to its rights and responsibilities under
this Agreement. The Borrower further agrees to pay on demand all costs and
expenses, if any (including, without limitation, reasonable counsel fees and
expenses of counsel), incurred by the Administrative Agent, the Fronting Bank
and the Lenders in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Agreement, any Note and
the other documents to be delivered hereunder, including, without limitation,
counsel fees and expenses in connection with the enforcement of rights under
this Section 8.05(a).

     (b) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made other than on the last day of the Interest Period for such
Advance, as a result of a payment or Conversion pursuant to Section 2.10 or 2.13
or a prepayment pursuant to Section 2.11 or acceleration of the maturity of any
amounts owing hereunder pursuant to Section 6.01 or upon an assignment made upon
demand of the Borrower pursuant to Section 8.08(h) or for any other reason, the
Borrower shall, upon demand by any Lender (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses that it may reasonably incur as a result of such payment or
Conversion, including, without limitation, any loss, cost or expense incurred by
reason of the liquidation or redeployment of deposits or other funds acquired by
any Lender to fund or maintain such Advance. The Borrower’s obligations under
this subsection (b) shall survive the repayment of all other amounts owing to
the Lenders and the Administrative Agent under this Agreement and any Note and
the termination of the Commitments.

     (c) The Borrower hereby agrees to indemnify and hold each Lender, the
Fronting Bank, the Administrative Agent and their respective Affiliates and
their respective officers, directors, employees and professional advisors (each,
an “Indemnified Person”) harmless from and against any and all claims, damages,
liabilities, costs or expenses (including reasonable attorney’s fees and
expenses, whether or not such Indemnified Person is named as a party to any
proceeding or is otherwise subjected to judicial or legal process arising from
any such proceeding) that any of them may incur or that may be claimed against
any of them by any Person (including the Borrower) by



39

reason of or in connection with or arising out of any investigation, litigation
or proceeding related to the Commitments or the commitment of the Fronting Bank
hereunder and any use or proposed use by the Borrower of the proceeds of any
Extension of Credit or the existence or use of any Letter of Credit or the
amounts drawn thereunder, except to the extent such claim, damage, liability,
cost or expense is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Person’s gross
negligence or willful misconduct. The Borrower’s obligations under this
Section 8.05(c) shall survive the repayment of all amounts owing to the Lenders,
the Fronting Bank and the Administrative Agent under this Agreement and any Note
and the termination of the Commitments, the commitment of the Fronting Bank
hereunder and any Letters of Credit. If and to the extent that the obligations
of the Borrower under this Section 8.05(c) are unenforceable for any reason, the
Borrower agrees to make the maximum payment in satisfaction of such obligations
that are not unenforceable that is permissible under Applicable Law or, if less,
such amount that may be ordered by a court of competent jurisdiction.

     (d) To the extent permitted by law, the Borrower also agrees not to assert
any claim against any Indemnified Person on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to actual or
direct damages) in connection with, arising out of, or otherwise relating to
this Agreement, any of the transactions contemplated herein or the actual or
proposed use of the proceeds of the Advances.

     SECTION 8.06. Right of Set-off.

     Upon the occurrence and during the continuance of any Event of Default each
Lender and the Fronting Bank is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, excluding,
however, any payroll accounts maintained by the Borrower with such Lender or the
Fronting Bank (as the case may be) if and to the extent that such Lender or the
Fronting Bank (as the case may be) shall have expressly waived its set-off
rights in writing in respect of such payroll account) at any time held and other
indebtedness at any time owing by such Lender or the Fronting Bank (as the case
may be) to or for the credit or the account of the Borrower against any and all
of the obligations of the Borrower now or hereafter existing under this
Agreement and any Note held by such Lender, whether or not such Lender or the
Fronting Bank (as the case may be) shall have made any demand under this
Agreement or such Note and although such obligations may be unmatured. Each
Lender and the Fronting Bank agrees promptly to notify the Borrower after any
such set-off and application made by such Lender or the Fronting Bank (as the
case may be), provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Lender and the
Fronting Bank under this Section 8.06 are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which such
Lender or the Fronting Bank (as the case may be) may have.

     SECTION 8.07. Binding Effect.

     This Agreement shall become effective when it shall have been executed by
the Borrower and the Administrative Agent and when the Administrative Agent
shall have been notified by each Bank and the Fronting Bank that such Bank or
the Fronting Bank (as the case may be) has executed it and thereafter shall be
binding upon and inure to the benefit of the Borrower, the Administrative Agent,
the Fronting Bank and each Lender and their respective successors and permitted
assigns, except that the Borrower shall not have the right to assign its rights
or obligations hereunder or any interest herein without the prior written
consent of the Lenders and the Fronting Bank.

     SECTION 8.08. Assignments and Participations.

     (a) Each Lender may, with the prior written consent of the Borrower, the
Fronting Bank and the Administrative Agent (which consents shall not
unreasonably be withheld or delayed and, in the case of the Borrower, shall not
be required if an Event of Default then exists), assign to one or more banks or
other entities all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of its Commitment, the Advances owing to it and any Note held by it);
provided, however, that (i) each such assignment shall be of a constant, and not
a varying, percentage of all the assigning Lender’s rights and obligations under
this Agreement, (ii) the amount of the Commitment of the assigning Lender being
assigned pursuant to each such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall in no event be
less than $5,000,000 (or if less, the entire amount of such Lender’s Commitment)
and shall be an integral multiple of $1,000,000, (iii) each such assignment
shall be to an Eligible Assignee, and (iv) the parties to each such assignment
shall execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, together with any Note
subject to such assignment and a processing and recordation fee of $3,500. Upon
such execution, delivery, acceptance and recording, from and after the effective
date specified in each Assignment and Acceptance, (x) the assignee thereunder
shall be a party hereto and, to the extent



40

that rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
and (y) the Lender assignor thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights and be released from its continuing
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).

     (b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of their
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01(g) and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, the Fronting Bank, such assigning Lender
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee confirms that it is an
Eligible Assignee; (vi) such assignee appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent by the terms
hereof, together with such powers as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all of the obligations that by the terms of this Agreement are required to be
performed by it as a Lender.

     (c) The Administrative Agent shall maintain at its address referred to in
Section 8.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and the Commitment of, and principal amount of the Advances owing to,
each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Administrative Agent, the Fronting Bank and the Lenders may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower, the Fronting Bank or any Lender at any reasonable time and from
time to time upon reasonable prior notice.

     (d) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with any Note subject to such assignment, the Administrative Agent
shall, if such Assignment and Acceptance has been completed and is in
substantially the form of Exhibit A hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower and the Borrower shall deliver
any Note requested pursuant to Section 2.17 in favor of such assignee or
assignor (as the case may be), after giving effect to such assignment.

     (e) Each Lender may sell participations to one or more banks or other
entities in or to all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of its Commitment, the Advances owing to it and any Note held by it);
provided, however, that (i) such Lender’s obligations under this Agreement
(including, without limitation, its Commitment to the Borrower hereunder and its
obligations to the Fronting Bank hereunder) shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) such Lender shall remain the holder of
any such Note for all purposes of this Agreement, (iv) such Lender may not
subject its ability to consent to any modification of this Agreement or any Note
to the prior consent of the bank or other entity to which such participation was
sold, except in the case of proposed waivers or modifications with respect to
interest, principal and fees payable hereunder and under any Note and with
respect to any extension of the Termination Date, and (v) the Borrower, the
Administrative Agent, the Fronting Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.

     (f) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 8.08, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrower furnished to such Lender by or on behalf of the
Borrower; provided, that prior



41

to any such disclosure, the assignee or participant or proposed assignee or
participant shall agree to preserve the confidentiality of any confidential
information relating to the Borrower received by it from such Lender.

     (g) Notwithstanding anything to the contrary set forth herein, any Lender
may assign, as collateral or otherwise, any of its rights hereunder and under
any Note (including, without limitation, its rights to receive payments of
principal and interest hereunder and under any Note) to (i) any Federal Reserve
Bank, (ii) any Affiliate of such Lender or (iii) any other Lender, in either
case, without notice to or consent of the Borrower, the Fronting Bank or the
Administrative Agent; provided, that no such assignment (other than to an
Eligible Assignee under subsection (a) above) shall release the assigning Lender
from its obligations hereunder.

     (h) If any Lender shall make demand for payment under Section 2.12(a),
2.12(b) or 2.15, or shall deliver any notice to the Administrative Agent
pursuant to Section 2.13 resulting in the suspension of certain obligations of
the Lenders with respect to Eurodollar Rate Advances, then, within 30 days of
such demand (if, and only if, such payment demanded under Section 2.12(a),
2.12(b) or 2.15, as the case may be, shall have been made by the Borrower) or
such notice (if such suspension is still in effect), as the case may be, the
Borrower may demand that such Lender assign in accordance with this Section 8.08
to one or more Eligible Assignees designated by the Borrower all (but not less
than all) of such Lender’s Commitment and the Advances owing to it within the
next 15 days. If any such Eligible Assignee designated by the Borrower shall
fail to consummate such assignment on terms acceptable to such Lender, or if the
Borrower shall fail to designate any such Eligible Assignee for all of such
Lender’s Commitment or Advances, then such Lender may assign such Commitment and
Advances to any other Eligible Assignee in accordance with this Section 8.08
during such 15-day period; it being understood for purposes of this
Section 8.08(h) that such assignment shall be conclusively deemed to be on terms
acceptable to such Lender, and such Lender shall be compelled to consummate such
assignment to an Eligible Assignee designated by the Borrower, if such Eligible
Assignee shall agree to such assignment in substantially the form of Exhibit A
hereto and shall offer compensation to such Lender in an amount equal to the sum
of the principal amount of all Advances outstanding to such Lender plus all
interest accrued thereon to the date of such payment plus all other amounts
payable by the Borrower to such Lender hereunder (whether or not then due) as of
the date of such payment accrued in favor of such Lender hereunder.
Notwithstanding the foregoing, no Lender shall make any assignment at any time
pursuant to this subsection (h) if, at such time, (i) an Event of Default or
Unmatured Default has occurred and is continuing, (ii) the Borrower has not
satisfied all of its obligations hereunder with respect to such Lender or
(iii) such replacement of such Lender is not acceptable to the Administrative
Agent.

     (i) Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”)
of such Granting Lender identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower, the option to
provide to the Borrower all or any part of any Advance that such Granting Lender
would otherwise be obligated to make to the Borrower pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any such SPC
to make any Advance, (ii) if such SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Advance, the Granting Lender
shall be obligated to make such Advance pursuant to the terms hereof and
(iii) no SPC or Granting Lender shall be entitled to receive any greater amount
pursuant to Section 2.08 or 2.12 than the Granting Lender would have been
entitled to receive had the Granting Lender not otherwise granted such SPC the
option to provide any Advance to the Borrower. The making of an Advance by an
SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Advance were made by such Granting Lender. Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would otherwise be
liable so long as, and to the extent that, the related Granting Lender provides
such indemnity or makes such payment. In furtherance of the foregoing, each
party hereto hereby agrees (which agreement shall survive the termination of
this Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPC, it will not institute against or join any other person in
instituting against such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof. Notwithstanding the foregoing, the Granting Lender
unconditionally agrees to indemnify the Borrower, the Administrative Agent, the
Fronting Bank and each Lender against all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be incurred by or asserted against the
Borrower, the Administrative Agent, the Fronting Bank or such Lender, as the
case may be, in any way relating to or arising as a consequence of any such
forbearance or delay in the initiation of any such proceeding against its SPC.
Each party hereto hereby acknowledges and agrees that no SPC shall have the
rights of a Lender hereunder, such rights being retained by the applicable
Granting Lender. Accordingly, and without limiting the foregoing, each party
hereby further acknowledges and agrees that no SPC shall have any voting rights
hereunder and that the voting rights attributable to any Advance made by an SPC
shall be exercised only by the relevant Granting Lender and that each Granting
Lender shall serve as the administrative agent and attorney-in-fact for its SPC
and shall on behalf of its SPC receive any and all payments made for the benefit
of such SPC and



42

take all actions hereunder to the extent, if any, such SPC shall have any rights
hereunder. In addition, notwithstanding anything to the contrary contained in
this Agreement any SPC may, with notice to, but without the prior written
consent of, any other party hereto, assign all or a portion of its interest in
any Advances to the Granting Lender. This Section may not be amended without the
prior written consent of each Granting Lender, all or any part of whose Advance
is being funded by an SPC at the time of such amendment.

     SECTION 8.09. Governing Law.

     THIS AGREEMENT AND ANY NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

     SECTION 8.10. Consent to Jurisdiction; Waiver of Jury Trial.

     (a) To the fullest extent permitted by law, the Borrower hereby irrevocably
(i) submits to the non-exclusive jurisdiction of any New York State or Federal
court sitting in New York City and any appellate court from any thereof in any
action or proceeding arising out of or relating to this Agreement, any other
Loan Document or any Letter of Credit, and (ii) agrees that all claims in
respect of such action or proceeding may be heard and determined in such New
York State court or in such Federal court. The Borrower hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding. The Borrower also
irrevocably consents, to the fullest extent permitted by law, to the service of
any and all process in any such action or proceeding by the mailing by certified
mail of copies of such process to the Borrower at its address specified in
Section 8.02. The Borrower agrees, to the fullest extent permitted by law, that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

     (b) THE BORROWER, THE ADMINISTRATIVE AGENT, THE FRONTING BANK AND THE
LENDERS HEREBY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR ANY LETTER OF CREDIT, OR ANY OTHER INSTRUMENT OR DOCUMENT DELIVERED
HEREUNDER OR THEREUNDER.

     SECTION 8.11. Severability.

     Any provision of this Agreement that is prohibited, unenforceable or not
authorized in any jurisdiction shall, as to such jurisdiction, be ineffective to
the extent of such prohibition, unenforceability or non-authorization without
invalidating the remaining provisions hereof or affecting the validity,
enforceability or legality of such provision in any other jurisdiction.

     SECTION 8.12. Entire Agreement.

     This Agreement and the Notes issued hereunder constitute the entire
contract among the parties relative to the subject matter hereof. Any previous
agreement among the parties with respect to the subject matter hereof is
superseded by this Agreement, except (i) as expressly agreed in any such
previous agreement and (ii) for the Fee Letter and the Fronting Bank Fee Letter.
Except as is expressly provided for herein, nothing in this Agreement, expressed
or implied, is intended to confer upon any party other than the parties hereto
any rights, remedies, obligations or liabilities under or by reason of this
Agreement.

     SECTION 8.13. Execution in Counterparts.

     This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

[Signatures to Follow]



S-1

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

            FIRSTENERGY CORP.
      By           Name:           Title:      



S-2

         

            CITICORP USA, INC., as Administrative Agent, as a Bank and as a
Fronting Bank
      By           Name:           Title:      



S-3

         

            BARCLAYS BANK PLC, as a Bank and as a Fronting Bank
      By:           Name:           Title:      



SCHEDULE I

List of Commitments and Lending Offices

                                  Eurodollar Lender   Allocation   Domestic
Lending Office   Lending Office
Citicorp USA, Inc.
  $ 100,000,000     Two Penns Way   Same as Domestic

          Suite 200   Lending Office

          New Castle, DE 19720    

          Email: christina.m.quezon@citigroup.com    
 
               
Barclays Bank PLC
  $ 100,000,000     200 Park Avenue   Same as Domestic

          New York, NY 10166   Lending Office
 
               
Bank of America, N.A.
  $ 20,000,000     901 Main Street   Same as Domestic

          TX1-492-14-12   Lending Office

          Dallas, TX 75202-3714    

          Attn: Jackie Archuleta    

          Tel: 214-209-2135    

          Fax: 214-290-8372    

          Email: Jacqueline.archuleta@bankofamerica.com    
 
               
The Bank of New York
  $ 70,000,000          
 
               
The Bank of Nova Scotia
  $ 25,000,000     1 Liberty Plaza   Same as Domestic

          New York, NY 10006   Lending Office

          Attn: Pier Griffith    

          Tel: 212-225-5084    

          Fax: 212-225-5145    

          Email:    
 
               
Commerzbank AG, New
  $ 35,000,000     2 World Financial Center   Same as Domestic
York and Grand Cayman
          New York, NY 10281-1050   Lending Office
Branches
          jjarvis@cbkna.com    
 
               
Credit Suisse First
  $ 52,500,000     One Madison Avenue   Same as Domestic
Boston acting through its
          New York, NY 10010   Lending Office
Cayman Islands
          Attn:    
Branch
               
 
               
First Commercial Bank,
  $ 15,000,000     515 South Flower Street    
Los Angeles Branch
          Suite 1050    

          Los Angeles, CA 90071    

          fcblaloan@firstbankla.com    
 
               
JPMorgan Chase Bank
  $ 85,000,000          
 
               
Key Bank
  $ 85,000,000          
 
               
LaSalle Bank, National
  $ 20,000,000          
Association
               
 
               
Morgan Stanley Bank
  $ 70,000,000     1633 Broadway, 25th Floor   Same as Domestic

          New York, NY 10019   Lending Office

          Attn:    

          Tel: 212-537-    

          Fax: 212-537-    

          Email:    
 
               
National City Bank
  $ 20,000,000          



A-2

                                  Eurodollar Lender   Allocation   Domestic
Lending Office   Lending Office
PNC Bank, National
  $ 20,000,000     500 First Avenue   Same as Domestic
Association
          Pittsburgh, PA 15219   Lending Office

          Attn:    

          Tel: 412-768-    

          Fax: 412-768-    

          Email:    
 
               
The Royal Bank of
  $ 52,500,000     101 Park Avenue   Same as Domestic
Scotland
          New York, NY 10178   Lending Office

          Attn: Sheila Shaw    

          Tel: 212-401-1406    
The Royal Bank of
          Fax: 212-401-1494    
Scotland
          Email: sheila.shaw@rbos.com    
 
               
Sumitomo Mitsui Banking
  $ 20,000,000     13-56 11820   Same as Domestic
Corporation, New York
          277 Park Avenue, 6th Floor   Lending Office
Branch
          New York, NY 10172    

          Attn:    

          Tel: 212-    

          Fax:212-    

          Email: yabu@smbcgroup.com    
 
               
UBS AG
  $ 70,000,000     677 Washington Blvd.   Same as Domestic

          Stamford, CT 06901   Lending Office

          Attn:    

          Tel: 203-    

          Fax: 203-    
 
               
Union Bank of California
  $ 35,000,000     601 Potrero Grande Dr.   Same as Domestic

          Monterey Park, CA 91754   Lending Office

          Attn:    

          Tel: 323-720-    

          Fax: 323-724-    
 
               
U.S. Bank National
               
Association
  $ 20,000,000          
 
               
Wachovia Bank, National
  $ 85,000,000     191 Peachtree St.   Same as Domestic
Association
          Atlanta, GA 30303   Lending Office

          Attn: Loan Administration    
 
               
Total:
  $ 1,000,000,000          



EXHIBIT A
Form of Assignment and Acceptance

ASSIGNMENT AND ACCEPANCE

[Date]                                        

     Reference is made to the Three-Year Credit Agreement, dated as of June 22,
2004 (as amended, modified or supplemented from time to time, the “Credit
Agreement”), among FirstEnergy Corp., an Ohio corporation (the “Borrower”), the
lenders party thereto, Citicorp USA, Inc., as administrative agent (in such
capacity, the “Administrative Agent”) and as a fronting bank, and Barclays Bank
PLC, as a fronting bank. Capitalized terms defined in the Credit Agreement are
used herein with the same meaning.

     [                    ] (the “Assignor”) and [                    ] (the
“Assignee”) agree as follows:

     1. The Assignor hereby sells and assigns, without recourse, to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor,
without recourse to the Assignor, a portion of the Assignor’s rights and
obligations under the Credit Agreement as of the Effective Date (as defined in
Section 5 below) which represents the percentage interest specified on
Schedule 1 of all outstanding rights and obligations of the Lenders under the
Credit Agreement (the “Assigned Interest”), including, without limitation, such
percentage interest in the Commitment as in effect on the Effective Date, the
Advances outstanding on the date hereof, the Notes (if any) held by the Assignor
and in the Letters of Credit. After giving effect to such sale and assignment,
the Assignee’s Commitment and the amount of outstanding credits owing to the
Assignee will be as set forth in Section 2 of Schedule 1.

     2. On the Effective Date, the Assignee will pay to the Assignor, in same
day funds, at such address and account as the Assignor shall advise the
Assignee, the principal amount of the Advances, and the participatory interest
in Reimbursement Obligations, outstanding under the Loan Documents that are
being assigned hereunder, and the sale and assignment contemplated hereby shall
thereupon become effective. From and after the Effective Date, the Assignor
agrees that the Assignee shall be entitled to all rights, powers and privileges
of the Assignor under the Credit Agreement to the extent of the Assigned
Interest, including without limitation (i) the right to receive all payments in
respect of the Assigned Interest for the period from and after the Effective
Date, whether on account of principal, interest, fees, indemnities in respect of
claims arising after the Effective Date (subject to Sections 8.05 and 8.08 of
the Credit Agreement), increased costs, additional amounts or otherwise;
(ii) the right to vote and to instruct the Administrative Agent under the Credit
Agreement based on the Assigned Interest; (iii) the right to set-off and to
appropriate and apply deposits of the Borrower as set forth in the Credit
Agreement; and (iv) the right to receive notices, requests, demands and other
communications. The Assignor agrees that it will promptly remit to the Assignee
any amount received by it in respect of the Assigned Interest (whether from the
Borrower, the Administrative Agent or otherwise) in the same funds in which such
amount is received by the Assignor.

     3. The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) other than as provided in
this Assignment and Acceptance, makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other instrument or document furnished pursuant thereto;
(iii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower or the performance or
observance by the Borrower of any of their obligations under the Credit
Agreement or any other instrument or document furnished pursuant thereto; (iv)
(if applicable) attaches the Notes referred to in Section 1 above and requests
that the Administrative Agent exchange such Notes for a new Note payable to the
order of the Assignee in an amount equal to the Commitment assumed by the
Assignee pursuant hereto or new Notes payable to the order of the Assignee in an
amount equal to the Commitment assumed by the Assignee pursuant hereto and the
Assignor in an amount equal to the Commitment retained by the Assignor under the
Credit Agreement, respectively, as specified on Schedule 1 hereto; and (v) makes
no other representation or warranty with respect to the Borrower, the Loan
Documents or any other instrument or document furnished pursuant thereto, except
as expressly set forth in clause (i) of this Section 3.

     4. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the



A-2

Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) confirms that it is an Eligible Assignee; (iv) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Credit Agreement as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; (v) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender; [and] (vi) specifies
as its Domestic Lending Office (and address for notices) and Eurodollar Lending
Office the offices set forth beneath its name on the signature pages hereof [and
(vi) attaches the forms prescribed by the Internal Revenue Service of the United
States certifying that it is exempt from United States withholding taxes with
respect to all payments to be made to the Assignee under the Credit Agreement
and the Notes].*

     5. Following the execution of this Assignment and Acceptance by the
Assignor and the Assignee, it will be delivered to the Administrative Agent for
acceptance and recording by the Administrative Agent. The effective date of this
Assignment and Acceptance shall be the date of acceptance thereof by the
Administrative Agent, unless otherwise specified on Schedule 1 hereto (the
“Effective Date”); provided, however, that in no event shall this Assignment and
Acceptance become effective prior to the payment for the processing and
recordation fee to the Administrative Agent as provided in Section 8.08(a) of
the Credit Agreement.

     6. Upon such acceptance and recording and receipt of any consent of the
Borrower and the Administrative Agent required pursuant to Section 8.08(a) of
the Credit Agreement, as of the Effective Date, (i) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder and (ii) the
Assignor shall, to the extent provided in this Assignment and Acceptance,
relinquish its rights and be released from its obligations under the Credit
Agreement.

     7. Upon such acceptance, recording and consent, from and after the
Effective Date, the Administrative Agent shall make all payments under the
Credit Agreement and the Notes in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and fees
with respect thereto) to the Assignee. The Assignor and Assignee shall make all
appropriate adjustments in payments under the Credit Agreement and the Notes for
periods prior to the Effective Date directly between themselves.

     8. THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

     This Assignment and Acceptance may be signed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

       IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written, such execution being made on
Schedule 1 hereto.

            [NAME OF ASSIGNOR], as Assignor
      By           Name:           Title:        

            [NAME OF ASSIGNEE], as Assignee
      By           Name:           Title:        



--------------------------------------------------------------------------------

* If the Assignee is organized under the laws of a jurisdiction outside the
United States.



A-3

     

  Domestic Lending Office (and

  address for notices):

  [Address]
 
   

  Eurodollar Lending Office:

  [Address]

Accepted and Consented this ___day
of                     , ___

CITICORP USA, INC.
as Administrative Agent and as a Fronting Bank

         
By
       

  Name:    

  Title:    

Consented to:
FIRSTENERGY CORP.

         
By
       

  Name:    

  Title:    

BARCLAYS BANK PLC
as a Fronting Bank

         
By
       

  Name:    

  Title:    



Schedule 1 to
Assignment and Acceptance

Dated __________, ____

         
Section 1.
       
 
       
Total Credit Agreement Commitments
  $ —  
 
       
Percentage Interest:
    — %
 
       
Amount of Assigned Share
  $ —  
 
       
Section 2.
       
 
       
Assignee’s Commitment:
  $    
 
       
Aggregate Outstanding Commitments owing to the Assignee:
  $    
 
       
A Note payable to the order of the Assignee
       
Dated:                     , ____
       
 
       
Principal amount:
  $    
 
       
[A Note payable to the order of the Assignor
       
Dated:                     , ____
       
 
       
Principal amount:
  $ ____ ]
 
       
Section 3.
       
 
       
Effective Date *:                               , 20__
       



--------------------------------------------------------------------------------

* This date should be no earlier than the date of acceptance by the
Administrative Agent.



EXHIBIT B
Form of Note

PROMISSORY NOTE



U.S.$[                    ] June 22, 2004



     FOR VALUE RECEIVED, the undersigned, FIRSTENERGY CORP. (an Ohio
corporation) (the “Borrower”), HEREBY PROMISES TO PAY to the order of
[                    ] (the “Lender”) for the account of its Applicable Lending
Office (such term and other capitalized terms herein being used as defined in
the Credit Agreement referred to below) the principal sum of
U.S.$[                    ] or, if less, the aggregate principal amount of the
Advances made by the Lender to the Borrower pursuant to the Credit Agreement
outstanding on the Termination Date, payable on the Termination Date.

     The Borrower promises to pay interest on the unpaid principal amount of
each Advance from the date of such Advance until such principal amount is paid
in full, at such interest rates, and payable at such times, as are specified in
the Credit Agreement.

     Both principal and interest are payable in lawful money of the United
States of America to Citicorp USA, Inc., as Administrative Agent, at Two Penns
Way, Suite 200, New Castle, Delaware 19720, in same day funds. Each Advance made
by the Lender to the Borrower pursuant to the Credit Agreement, and all payments
made on account of principal thereof, shall be recorded by the Lender and, prior
to any transfer hereof, endorsed on the grid attached hereto which is part of
this Promissory Note.

     This Promissory Note is one of the Notes referred to in, and is entitled to
the benefits of, the Three-Year Credit Agreement, dated as of June 22, 2004 (the
“Credit Agreement”), among the Borrower, the Lender and certain other banks
party thereto, Citicorp USA, Inc., as administrative agent and as a fronting
bank, and Barclays Bank PLC, as a fronting bank. The Credit Agreement, among
other things, (i) provides for the making of Advances by the Lender to the
Borrower from time to time in an aggregate amount not to exceed at any time
outstanding the U.S. dollar amount first above mentioned, the indebtedness of
the Borrower resulting from each such Advance being evidenced by this Promissory
Note, and (ii) contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.

     The Borrower hereby waives presentment, demand, protest and notice of any
kind. No failure to exercise, and no delay in exercising, any rights hereunder
on the part of the holder hereof shall operate as a waiver of such rights.



B-2

     THIS PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

            FIRSTENERGY CORP.
      By           Name:           Title:        



EXHIBIT C
Form of Notice of Borrowing

Citicorp USA, Inc., as Administrative Agent
  for the Lenders party to the Credit Agreement
  referred to below

[Date]                                        

Ladies and Gentlemen:

     The undersigned refers to the Three-Year Credit Agreement, dated as of
June 22, 2004 (the “Credit Agreement”, the terms defined therein being used
herein as therein defined), among the undersigned, the lenders party thereto,
Citicorp USA, Inc., as administrative agent and as a fronting bank, and Barclays
Bank PLC, as a fronting bank, and hereby gives you notice, irrevocably, pursuant
to Section 2.02 of the Credit Agreement that the undersigned hereby requests a
Borrowing under the Credit Agreement, and in that connection sets forth below
the information relating to such Borrowing (the “Proposed Borrowing”) as
required by Section 2.02(a) of the Credit Agreement:

     (i) The Business Day of the Proposed Borrowing is                     ,
___.

     (ii) The Type of Advance to be made in connection with the Proposed
Borrowing is [Alternate Base Rate Advance] [Eurodollar Rate Advance].

     (iii) The aggregate amount of the Proposed Borrowing is
$                    .

     [(iv) The Interest Period for each Eurodollar Rate Advance made as part of
the Proposed Borrowing is ___[week[s]][month[s]].]

     The undersigned hereby certifies that the following statements are true on
the date hereof, and will be true on the date of the Proposed Borrowing:

     (A) the representations and warranties contained in Section 4.01 of the
Credit Agreement are correct, before and after giving effect to the Proposed
Borrowing and to the application of the proceeds therefrom, as though made on
and as of such date;

     (B) no event has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom, that
constitutes an Event of Default or would constitute an Event of Default but for
the requirement that notice be given or time elapse or both; and

     (C) immediately following such Proposed Borrowing, (1) the aggregate amount
of Outstanding Credits shall not exceed the aggregate amount of the Commitments
then in effect, and (2) the Outstanding Credits of any Lender shall not exceed
the amount of such Lender’s Commitment.

        Very truly yours,

            FIRSTENERGY CORP.
      By           Name:           Title:        



EXHIBIT D
Form of Letter of Credit Request

[Date]                                        

Citicorp USA, Inc., as Administrative Agent
[and as Fronting Bank]1
Two Penns Way
Suite 200
New Castle, Delaware 19720
Attn:                                        

[Barclays Bank PLC, as Fronting Bank
[ADDRESS]]2

Ladies and Gentlemen:

     The undersigned, a responsible officer of FirstEnergy Corp. (the
“Borrower”), refers to that certain Three-Year Credit Agreement, dated as of
June 22, 2004 (the “Credit Agreement”), among the Borrower, the lenders party
thereto, Citicorp USA, Inc., as administrative agent (the “Administrative
Agent”) and as a fronting bank, and Barclays Bank PLC, as a fronting bank.
Capitalized terms used herein, and not otherwise defined herein, shall have
their respective defined meanings as set forth in the Credit Agreement.

     Pursuant to Section 2.03(d) of the Credit Agreement, the Borrower
irrevocably requests that the Fronting Bank issue a Letter of Credit on the
following terms:

     1. Date of Issuance:

     2. Expiration Date:

     3. Stated Amount:

     4. Beneficiary:

     5. Account Party:

and the terms set forth in the attached application for said Letter of Credit.

     The Borrower hereby further certifies that (i) as of the date hereof,
(ii) as of the Date of Issuance and (iii) after the issuance of the Letter of
Credit requested hereby:

     (A) the representations and warranties of the Borrower contained in
Section 4.01 of the Credit Agreement are true and correct on and as of the date
hereof, before and after giving effect to the issuance of such Letter of Credit
and to the application of the proceeds therefrom, as though made on and as of
such dates;

     (B) no event has occurred and is continuing, or would result from the
issuance of the letter of Credit requested hereby or from the application of the
proceeds therefrom, that constitutes an Event of Default or would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both; and

     (C) immediately following the issuance of such Letter of Credit, (1) the
aggregate amount of Outstanding Credits shall not exceed the aggregate amount of
the Commitments then in effect, (2) the Outstanding Credits of any Lender shall
not exceed the amount of such Lender’s Commitment and (3) the Stated Amount
thereof, when aggregated with (x) the Stated Amount of each other Letter of
Credit that is outstanding or with respect to which a Letter of Credit Request
has been received and (y) the outstanding Reimbursement Obligations, shall not
exceed the L/C Commitment Amount.



--------------------------------------------------------------------------------

1   Include bracketed language if applicable Fronting Bank is Citicorp USA, Inc.
  2   Include bracketed language if applicable Fronting Bank is Barclays Bank
PLC.



D-2

     If notice of the request for the above referenced Letter of Credit has been
given by the Borrower previously by telephone, then this notice shall be
considered a written confirmation of such telephone notice as required by
Section 2.03(d) of the Credit Agreement.

            FIRSTENERGY CORP.
      By           Name:           Title:      



         

EXHIBIT E
Form of Opinion of Gary D. Benz, Esq.

[TO COME]



EXHIBIT F
Form of Opinion of Pillsbury Winthrop LLP

[TO COME]



G-2

EXHIBIT G
Form of Opinion of
Special New York Counsel to the Administrative Agent

June 22, 2004                                        

Citicorp USA, Inc., as administrative agent and as a
fronting bank under the Credit Agreement, the banks
party thereto and Barclays Bank PLC, as a fronting
bank

     Re: FirstEnergy Corp.

Ladies and Gentlemen:

     We have acted as special New York counsel to Citicorp USA, Inc.,
individually and as administrative agent (the “Administrative Agent”), in
connection with the preparation, execution and delivery of the Three-Year Credit
Agreement, dated as of June 22, 2004 (the “Credit Agreement”), among FirstEnergy
Corp. (the “Borrower”), the lenders party thereto (the “Lenders”), Citicorp USA,
Inc., as administrative agent (in such capacity, the “Administrative Agent”) and
as a fronting bank, and Barclays Bank PLC, as a fronting bank. Unless otherwise
defined herein, terms defined in the Credit Agreement are used herein as therein
defined. This opinion is being delivered pursuant to Section 3.01(a)(vii) of the
Credit Agreement.

     In that connection, we have examined (i) counterparts of the Credit
Agreement, executed by the Borrower, the Banks, the Administrative Agent, and
the Fronting Banks (ii) a form of the Notes and (iii) the other documents
furnished to the Administrative Agent pursuant to Section 3.01(a) of the Credit
Agreement, including (without limitation) the opinions of Gary D. Benz, Esq.,
counsel to the Borrower, and Pillsbury Winthrop LLP, special counsel to the
Borrower (such opinions referred to hereinafter, collectively, as the
“Borrower’s Counsel Opinions”).

     In our examination of the documents referred to above, we have assumed the
authenticity of all such documents submitted to us as originals, the genuineness
of all signatures, the due authority of the parties executing such documents and
the conformity to the originals of all such documents submitted to us as copies.
We have also assumed that each of the Banks and the Administrative Agent have
duly executed and delivered, with all necessary power and authority (corporate
and otherwise), the Credit Agreement. We have further assumed that you have
evaluated, and are satisfied with, the creditworthiness of the Borrower and the
business and financial terms evidenced by the Loan Documents.

     To the extent that our opinions expressed below involve conclusions as to
matters governed by law other than the law of the State of New York and the
Federal law of the United States, we have relied upon the Borrower’s Counsel
Opinions and have assumed without independent investigation the correctness of
the matters set forth therein, our opinions expressed below being subject to the
assumptions, qualifications and limitations set forth in the Borrower’s Counsel
Opinions. As to matters of fact, we have relied solely upon the documents we
have examined.

     Based upon the foregoing, and subject to the qualifications set forth
below, we are of the opinion that:



  (i)   The Credit Agreement is, and each of the Notes when executed and
delivered for value received will be, the legal, valid and binding obligation of
the Borrower enforceable against the Borrower in accordance with their
respective terms.     (ii)   While we have not independently considered the
matters covered by the Borrower’s Counsel Opinions to the extent necessary to
enable us to express the conclusions stated therein, each of the Borrower’s
Counsel Opinions and the other documents furnished to the Administrative Agent
pursuant to Section 3.01(a) of the Credit Agreement substantially responsive to
the corresponding requirements set forth in Section 3.01(a) of the Credit
Agreement pursuant to which the same have been delivered.

     Our opinions are subject to the following qualifications:



G-2



  (a)   Our opinion in paragraph (i) above is subject to the effect of any
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or similar law affecting creditors’ rights generally.     (b)   Our
opinion in paragraph (i) above is subject to the effect of general principles of
equity, including (without limitation) concepts of materiality, reasonableness,
good faith and fair dealing (regardless of whether considered in a proceeding in
equity or at law).     (c)   We note further that, in addition to the
application of equitable principles described above, courts have imposed an
obligation on contracting parties to act reasonably and in good faith in the
exercise of their contractual rights and remedies, and may also apply public
policy considerations in limiting the right of parties seeking to obtain
indemnification under circumstances where the conduct of such parties in the
circumstances in question is determined to have constituted negligence.    
(d)   We express no opinion herein as to (i) Section 8.06 of the Credit
Agreement, (ii) the enforceability of provisions purporting to grant to a party
conclusive rights of determination, (iii) the availability of specific
performance or other equitable remedies, (iv) the enforceability of rights to
indemnity under Federal or state securities laws and (v) the enforceability of
waivers by parties of their respective rights and remedies under law.     (e)  
Our opinion expressed above is limited to the law of the State of New York and
the Federal law of the United States, and we do not express any opinion herein
concerning any other law. Without limiting the generality of the foregoing, we
express no opinion as to the effect of the law of any jurisdiction other than
the State of New York wherein any Lender may be located or wherein enforcement
of the Credit Agreement or the Notes may be sought that limits the rates of
interest legally chargeable or collectible.

     The foregoing opinion is solely for your benefit and may not be relied upon
by any other Person other than any Person that may become a Lender under the
Credit Agreement after the date hereof.

Very truly yours,

